 



Exhibit 10.59

 

EXECUTION COPY,

Revolving Credit Facility CUSIP Number: 858120AE8 

 

 

$1,200,000,000

 

CREDIT AGREEMENT

 

Dated as of December 3, 2019

 

Among

 

STEEL DYNAMICS, INC.
as Borrower

 

and
THE INITIAL LENDERS, INITIAL ISSUING BANKS AND
SWING LINE BANK NAMED OR DESCRIBED HEREIN
as Initial Lenders, Initial Issuing Banks and Swing Line Bank

 

and
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

and
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

 

and

BOFA SECURITIES, INC.,
PNC CAPITAL MARKETS LLC and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

and


CITIZENS BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

SUNTRUST BANK

FIFTH THIRD BANK, NATIONAL ASSOCIATION and

bmo harris bank n.a.,

as Documentation Agents

 



 





 

 

 

TABLE OF CONTENTS   Section Page Article I

DEFINITIONS AND ACCOUNTING TERMS     Section 1.01. Certain Defined Terms 1
Section 1.02. Computation of Time Periods; Other Definitional Provisions 33
Section 1.03. Accounting Terms 33 Section 1.04. Exchange Rates; Currency
Equivalents 33 Section 1.05. Additional Alternative Currencies 34 Section 1.06.
Change of Currency 35 Section 1.07. Letter of Credit Amounts 35 Section 1.08.
Divisions 35 Section 1.09. Eurodollar Rate Notification 35      

Article II

 

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

  Section 2.01. The Advances and the Letters of Credit 36 Section 2.02. Making
the Advances 38 Section 2.03. Issuance of and Drawings and Reimbursement Under
Letters of Credit 41 Section 2.04. Repayment of Advances 43 Section 2.05.
Termination or Reduction of the Commitments 44 Section 2.06. Prepayments 45
Section 2.07. Interest 47 Section 2.08. Fees 47 Section 2.09. Conversion and
Continuation of Advances 49 Section 2.10. Increased Costs, Etc. 50 Section 2.11.
Payments and Computations 52 Section 2.12. Taxes 54 Section 2.13. Sharing of
Payments, Etc. 57 Section 2.14. Use of Proceeds 57 Section 2.15. Defaulting
Lenders 58 Section 2.16. Evidence of Debt 60 Section 2.17. Increases in Credit
Facilities 60 Section 2.18. LIBOR Successor Rate 63      

Article III

 

CONDITIONS OF EFFECTIVENESS, LENDING AND
ISSUANCES OF LETTERS OF CREDIT

  Section 3.01. Conditions Precedent to the Closing Date 67

 



 

 

 

Section 3.02.  Conditions Precedent to Each Borrowing and Issuance and Renewal
69 Section 3.03.  Determinations Under Section 3.01 70      

Article IV

 

REPRESENTATIONS AND WARRANTIES

  Section 4.01. Representations and Warranties of the Borrower 70      

Article V

 

COVENANTS OF THE BORROWER

  Section 5.01. Affirmative Covenants 74 Section 5.02. Negative Covenants 76
Section 5.03. Reporting Requirements 80 Section 5.04. Financial Covenants 82    
 

Article VI

 

EVENTS OF DEFAULT

  Section 6.01.  Events of Default 83 Section 6.02.  Actions in Respect of the
Letters of Credit upon Default 86      

Article VII

 

THE ADMINISTRATIVE AGENT, ETC.

  Section 7.01. Authorization and Action 86 Section 7.02. Reliance, Etc. 87
Section 7.03.  Bank of America, PNC Bank, Wells Fargo Bank, National Association
and Affiliates 87 Section 7.04.  Lender Party Credit Decision 88 Section 7.05.
Indemnification 88 Section 7.06. Successor Administrative Agent 89 Section 7.07.
The Joint Lead Arrangers, the Syndication Agents and the Documentation Agents 90
Section 7.08. Lender Representations 90      

Article VIII

 

MISCELLANEOUS

  Section 8.01.  Amendments, Etc. 91 Sction 8.02. Notices, Etc. 92
Section 8.03.  No Waiver; Remedies 93 Section 8.04. Costs and Expenses;
Indemnification 93

 



ii

 

 

Section 8.05.  Right of Set-off 95 Section 8.06.  Binding Effect 96
Section 8.07.  Assignments and Participations 96 Section 8.08. Replacement of
Lenders 100 Section 8.09. Execution in Counterparts 101 Section 8.10. No
Liability of the Issuing Banks 101 Section 8.11.  Confidentiality 101
Section 8.12.  Jurisdiction, Etc. 102 Section 8.13. Governing Law 103
Section 8.14. Designation of a Different Applicable Lending Office 103
Section 8.15.  No Advisory or Fiduciary Responsibility 103 Section 8.16. Patriot
Act Notice 103 Section 8.17. Waiver of Jury Trial 104 Section 8.18. 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 104
Section 8.19. Judgment Currency 104 Section 8.20. Acknowledgement Regarding any
Supported QFCs 105

 



iii

 

 

SCHEDULES           Schedule A - Existing Letters of Credit Schedule I -
Commitments and Applicable Lending Offices Schedule 4.01(f) - Disclosed
Litigation Schedule 5.02(a) - Liens Schedule 5.02(b) - Surviving Debt      
EXHIBITS           Exhibit A - Form of Revolving Credit Note Exhibit B - Form of
Notice of Borrowing Exhibit C - Form of Assignment and Assumption Exhibit D -
Form of Opinion of Barrett McNagny, LLC, Counsel to the Borrower Exhibit E -
Form of Compliance Certificate Exhibit F - Certificate of Beneficial Ownership

 



iv

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”), dated as of December 3, 2019, is among
STEEL DYNAMICS, INC., an Indiana corporation (the “Borrower”), the banks,
financial institutions and other lenders listed on the signature pages hereto as
“Lenders” (the “Initial Lenders”), PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”)
and BANK OF AMERICA, N.A. (“Bank of America”), as the initial issuing banks (the
“Initial Issuing Banks” and, together with the Initial Lenders, the “Initial
Lender Parties”), PNC Bank, as the Swing Line Bank (as hereinafter defined), and
PNC Bank, as administrative agent (together with any successor administrative
agent appointed pursuant to Article VII, in such capacity, the “Administrative
Agent”), for the Lender Parties (as hereinafter defined), Bank of America,
JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo Bank”) as Syndication Agents, CITIZENS BANK, N.A.,
MORGAN STAnlEY SENIOR FUNDING, INC., SUNTRUST BANK, FIFTH THIRD BANK, NATIONAL
ASSOCIATION and BMO HARRIS BANK N.A., as Documentation Agents, and BofA
Securities, Inc., PNC CAPITAL MARKETS LLC and WELLS FARGO SECURITIES, LLC, as
Joint Lead Arrangers (in such capacity, the “Joint Lead Arrangers”) and Joint
Bookrunners. In consideration of the premises and the agreements, provisions and
covenants herein contained the parties hereto agree as follows:

 

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.             Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means, the account of the Administrative Agent
maintained by the Administrative Agent at its offices in PNC Firstside Center,
500 First Avenue, P7-PFSC-04-I, Pittsburgh, Pennsylvania 15219, as confirmed by
the Administrative Agent in writing to the Lender Parties or such other account
as the Administrative Agent shall specify in writing to the Lender Parties.

 

“Advance” means, a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance, an Incremental Revolving Credit Advance or an Incremental Term
Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 



1

 

 

“Agent Parties” has the meaning specified in Section 8.02(c)(ii).

 

“Agreement” has the meaning specified in the preamble hereof.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by the Borrower or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, and (ii) the Borrower or
Subsidiary was the sole “Affected Party”; or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the
Borrower or Subsidiary of the Borrower party to such Hedge Agreement based on
the settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Borrower or
Subsidiary of the Borrower party to such Hedge Agreement as the amount, if any,
by which (i) the present value of the future cash flows to be paid by the
Borrower or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by the Borrower or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Francs, Canadian
Dollars, Australian Dollars and each other currency (other than Dollars) that is
approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $300,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010, and any other similar anti-corruption
laws administered or enforced in any jurisdiction in which the Borrower or any
of its Subsidiaries conduct business, and any regulations or directives
promulgated, issued or enforced under these provisions, all as amended,
supplemented or replaced from time to time.

 

“Anti-Terrorism Laws” means any Laws in force or hereinafter enacted relating to
terrorism, money laundering, Sanctions or Sanctioned Persons, including
Executive Order No. 13224, the USA Patriot Act, the International Emergency
Economic Powers Act, 50 U.S.C. 1701, et. seq., the Trading with the Enemy Act,
50 U.S.C. App. 1, et. seq., 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B, and any
regulations or directives promulgated, issued or enforced under these
provisions, all as amended, supplemented or replaced from time to time

 



2

 

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance, or such other office or offices as a Lender Party may from time to time
notify the Borrower and the Administrative Agent, which office may include any
Affiliate of such Lender Party or any domestic or foreign branch of such Lender
Party or such Affiliate. Unless the context otherwise requires each reference to
a Lender Party shall include its applicable Applicable Lending Office.

 

“Applicable Margin” means, (a) prior to delivery of financial statements for the
fiscal quarter ending December 31, 2019 pursuant to Section 5.03(c), (x) 1.250%
in the case of Eurodollar Rate Advances and (y) 0.250% in the case of Base Rate
Advances and (b) thereafter, a percentage per annum determined by reference to
the higher Pricing Level determined by (x) the Total Net Leverage Ratio and (y)
the Debt Rating (provided that if the Pricing Level determined by the Total Net
Leverage Ratio is two or more Pricing Levels above the Pricing Level determined
by reference to the Debt Rating, the Pricing Level that is one level above the
level determined by reference to the Debt Ratings will apply) as set forth
below:

 

Pricing
Level  Total Net
Leverage Ratio  Debt Rating  Applicable Margin
for Eurodollar Rate
advances   Applicable Margin for
Base Rate advances  Level I (Highest)  < 1.00:1.00  ³ BBB+ / Baa1 / BBB+ 
 1.125%   0.125% Level II  ≥ 1.00:1.00 and
 < 1.75:1.00  BBB / Baa2 / BBB   1.250%   0.250% Level III  ≥ 1.75:1.00 and
< 2.50:1.00   BBB- / Baa3 / BBB-   1.375%   0.375% Level IV  ≥ 2.50:1.00 and
< 3.25:1.00  BB+ / Ba1 / BB+   1.500%   0.500% Level V (Lowest)  ≥ 3.25:1.00  £
BB / Ba2 / BB   1.750%   0.750%

 



3

 

 

With regards to determination by reference to the Total Net Leverage Ratio, the
Applicable Margin for each Base Rate Advance and the Applicable Margin for each
Eurodollar Rate Advance shall be determined by reference to the ratio in effect
from time to time as reflected in the financial statements most recently
delivered pursuant to Section 5.03(b) or (c), as the case may be; provided,
however, that in any event, (a) no change in the Applicable Margin shall be
effective until three Business Days after the date on which the Administrative
Agent receives the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and a certificate of the Financial
Officer of the Borrower demonstrating such ratio, and (b) the Applicable Margin
shall be at Level V for so long as the Borrower has not submitted to the
Administrative Agent the information described in clause (a) of this proviso as
and when required under Section 5.03(b) or (c), as the case may be. With regards
to determination by reference to the Debt Ratings, the Applicable Margin shall
be determined initially based upon the Debt Rating specified in the certificate
delivered pursuant to Section 3.01(a)(v). Thereafter, each change in the
Applicable Margin resulting from a publicly announced change in the Debt Rating
shall be effective on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of the relevant rating agencies shall be materially changed,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or Issuing
Bank, as the case may be, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment at such time,
(b) the Letter of Credit Facility, (i) any Issuing Bank and (ii) if other
Revolving Credit Lenders have made Letter of Credit Advances pursuant to
Section 2.04(c) that are outstanding at such time, each such other Revolving
Credit Lender, (c) the Swing Line Facility (i) the Swing Line Bank and (ii) if
other Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.04(b) that are outstanding at such time, each such other Revolving
Credit Lender, (d) any Incremental Revolving Credit Facility, a Lender that has
an Incremental Revolving Credit Commitment under such Incremental Revolving
Credit Facility at such time, and (e) any Incremental Term Facility, a Lender
that has an Incremental Term Commitment or an Incremental Term Advance under
such Incremental Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means, an assignment and assumption entered into by
a Lender Party and an Eligible Assignee, and (to the extent required) accepted
by the Administrative Agent, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto.

 

“Australian Dollars” means the lawful currency of Australia.

 



4

 

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Currencies” means, at any time, Dollars and all Alternative
Currencies at such time; individually, an “Available Currency”.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” has the meaning specified in the recitals of parties to this
Agreement.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)the Prime Rate;

 

(b)1/2 of 1.0% per annum above the Federal Funds Rate; and

 

(c)the Eurodollar Rate that would be payable on such day for a Eurodollar Rate
Advance with a one-month interest period plus 1.0% (if such Eurodollar Rate
would be less than zero, then such rate shall be deemed to be zero for purposes
hereof).

 

If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Base Rate shall be determined without regard to clause (b) of
this definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate shall be effective on the effective date of
such change.

 

“Base Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(i). All Base Rate Advances shall be denominated in Dollars.

 

“Beneficial Owner” shall mean, for the Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct the Borrower.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 



5

 

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means, the account of the Borrower maintained by the
Borrower with BMO Harris Bank N.A., as confirmed in writing by the Borrower to
the Administrative Agent, or such other account as the Borrower shall specify in
writing to the Administrative Agent.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Incremental Borrowing.

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in Pittsburgh, Pennsylvania and (i) if the applicable Business Day relates to
any Advance to which the Eurodollar Rate applies, such day must also be a day on
which dealings are carried on in the Relevant Interbank Market, (ii) with
respect to advances or payments of Advances or any other matters relating to
Advances denominated in an Alternative Currency, such day also shall be a day on
which dealings in deposits in the relevant Alternative Currency are carried on
in the Relevant Interbank Market, and (iii) with respect to advances or payments
of Advances denominated in an Alternative Currency other than the Euro or the
Canadian Dollar, such day shall also be a day on which all applicable banks into
which Advance proceeds may be deposited are open for business and foreign
exchange markets are open for business in the principal financial center of the
country of such currency and (iv) with respect to advances or payments of
Advances denominated in Euro such day shall be a TARGET Day.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“CDOR Rate” has the meaning specified in the definition of “Eurodollar Rate.”

 

“CEA” means the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

“Certificate of Beneficial Ownership” shall mean, for the Borrower, a
certificate in substantially the form of Exhibit F hereto (as amended or
modified by the Administrative Agent from time to time in its sole discretion),
certifying, among other things, (x) the Beneficial Owner of the Borrower or (y)
the relevant exemption applicable to the Borrower, as applicable.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 



6

 

 

“Change of Control” means, the occurrence of any of the following: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Borrower (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Borrower; or (b) individuals who on the Closing Date
constitute the board of directors of the Borrower (together with any new
directors whose election by the board of directors of the Borrower or whose
nomination by the board of directors of the Borrower for election by the
Borrower’s stockholders was approved by a vote of at least two-thirds of the
members of the board of directors of the Borrower then in office who either were
members of the board of directors of the Borrower on the Closing Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office.

 

“Closing Date” means, the first date on which the conditions set forth in
Article III shall have been satisfied.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
an Incremental Revolving Credit Commitment or an Incremental Term Commitment.

 

7

 

“Commitment Fee” means (a) prior to delivery of financial statements for the
fiscal quarter ending December 31, 2019 pursuant to Section 5.03(c), 0.175% per
annum and (b) thereafter, a percentage per annum determined by reference to the
higher Pricing Level determined by (x) the Total Net Leverage Ratio and (y) the
Debt Rating (provided that if the Pricing Level determined by the Total Net
Leverage Ratio is two or more Pricing Levels above the Pricing Level determined
by reference to the Debt Rating, the Pricing Level that is one level above the
level determined by reference to the Debt Rating will apply) (the “Commitment
Fee Percentage”) as set forth below:

 

Pricing
Level  Total Net
Leverage Ratio  Debt Rating  Unused Commitment
Fee  Level I
(Highest)
  < 1.00:1.00  ³ BBB+ / Baa1 / BBB+   0.150% Level II  ≥ 1.00:1.00 and
 < 1.75:1.00  BBB / Baa2 / BBB   0.175% Level III  ≥ 1.75:1.00 and
< 2.50:1.00   BBB- / Baa3 / BBB-   0.200% Level IV  ≥ 2.50:1.00 and
< 3.25:1.00  BB+ / Ba1 / BB+   0.250% Level V (Lowest)  ≥ 3.25:1.00  £ BB / Ba2
/ BB   0.275%

 

With regards to determination by reference to the Total Net Leverage Ratio, the
Commitment Fee shall be determined by reference to the ratio in effect from time
to time as reflected in the financial statements most recently delivered
pursuant to Section 5.03(b) or (c), as the case may be; provided, however, that
in any event, (a) no change in the Commitment Fee shall be effective until three
Business Days after the date on which the Administrative Agent receives the
financial statements required to be delivered pursuant to Section 5.03(b) or
(c), as the case may be, and a certificate of the Financial Officer of the
Borrower demonstrating such ratio, and (b) the Commitment Fee shall be at Level
V for so long as the Borrower has not submitted to the Administrative Agent the
information described in clause (a) of this proviso as and when required under
Section 5.03(b) or (c), as the case may be. With regards to determination by
reference to the Debt Ratings, the Commitment Fee shall be determined initially
based upon the Debt Rating specified in the certificate delivered pursuant to
Section 3.01(a)(v). Thereafter, each change in the Commitment Fee resulting from
a publicly announced change in the Debt Rating shall be effective on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. If the rating system of the relevant
rating agencies shall be materially changed, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Commitment Fee shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 



8

 

 

“Communications” has the meaning specified in Section 8.02(c)(ii).

 

“Confidential Information” has the meaning specified in Section 8.11.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Income” means, of any Person for any period, the net income
(or loss) of such Person for such period determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets less the sum of goodwill and other intangible assets, in each case
reflected on the Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of the most recently ended fiscal quarter of such Person for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.03, determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date of determination, the Consolidated
stockholders’ equity (including redeemable non-controlling interests) of the
Borrower at such time, as determined on a Consolidated basis in accordance with
GAAP.

 

“Consolidated Total Capitalization” means, at any date of determination the sum
of (a) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries
as at such date of determination, and (b) Consolidated Net Worth as at such date
of determination.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement (other than Obligations to make
take-or-pay or similar payments pursuant to contracts entered into by such
Person in the ordinary course of business not inconsistent with the prior
practice of such Person) or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 



9

 

 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Covered Entity” means (a) the Borrower, each of the Borrower’s Subsidiaries and
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the Voting Interests for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money; (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business);
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments; (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all Obligations of such Person as
lessee under Finance Leases; (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities; (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof; (i) all Contingent Obligations of such Person and (j)
all indebtedness and other payment Obligations referred to in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations. Notwithstanding the foregoing, Debt shall only include that portion
of the Obligations owed by a Subsidiary that is a Joint Venture in an amount
calculated as the Joint Venture’s total Obligations times the Person’s
proportionate share of ownership of the Joint Venture.

 

“Debt-Cap Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries as
at such date of determination, to (b) Consolidated Total Capitalization of the
Borrower and its Subsidiaries as at such date of determination.

 

“Debt for Borrowed Money” of any Person means, without duplication, all items
described in clauses (a), (c), (e), (f) and, to the extent it supports an
obligation of the type described in any of clauses (a), (c), (e) and (f), any
item described in clause (i) or (j), in each case of the definition of “Debt”.

 



10

 

 

“Debt Rating” means, as of any date of determination, the long term unsecured
senior, non-credit enhanced debt rating of the Borrower by S&P, Moody’s and
Fitch. For determination of the Pricing Level by reference to the Debt Rating,
in the case of a split rating and there are three ratings, the rating assigned
by two agencies or the middle rating will apply; if there are only two ratings,
the higher rating will apply or, in the case of a multiple split rating, the
rating that is one level lower than the higher rating will apply; if there is
only one rating, the rating one level lower than such rating will apply; and if
there is no rating, the lowest rating will apply.

 

“Default” means, any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

“Default Termination Notice” has the meaning specified in Section 2.01(c).

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Advances or
participations in respect of Letters of Credit or Swing Line Advances, within
three Business Days of the date required to be funded by it hereunder, unless,
other than with respect to participations in respect of Letters of Credit or
Swing Line Advances, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, or (ii) pay to the
Administrative Agent, any Issuing Bank, any Swing Line Bank or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Advances) within three
Business Days of the date when due (b) has notified the Borrower or the
Administrative Agent or any Issuing Bank or Swing Line Bank in writing that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such notification or public statement relates to such Lender’s
obligation to fund an Advance (other than a participation in respect of Letters
of Credit or Swing Line Advances) hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such notification or public statement) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy law, (ii)
become the subject of a Bail-in Action, (iii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or a custodian appointed for it,
or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swing Line Bank and each
Lender.

 



11

 

 

“Designated Jurisdiction” means, at any time, any country, region or territory
that itself is the subject or target of any Sanctions (including without
limitation, one that is specifically targeted by a Sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(c).

 

“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means, for any period, the sum, determined on a Consolidated basis, and
without duplication of (a) Consolidated Net Income, excluding any extraordinary,
unusual or nonrecurring gains and any extraordinary, unusual or nonrecurring
losses comprised of Non-Cash Charges; (b) interest expense; (c) income tax
expense; (d) depreciation expense; (e) amortization expense; (f) (i)
non-recurring integration, transition, consolidation and closing costs for
facilities, costs incurred in connection with any non-recurring strategic
initiatives, acquisitions after the Closing Date, other business optimization
expenses (including costs and expenses relating to business optimization
programs, technology upgrades and implementation costs), and other restructuring
charges (including restructuring costs related to acquisitions after the Closing
Date and to closures or consolidation of facilities, retention charges and
excess pension charges), and (ii) non-recurring, reasonably identifiable and
factually supportable cost savings, operating expense reductions, other
operating improvements and synergies projected by the Borrower in good faith to
be realized in connection with, and within 12 months of the consummation of, any
Specified Transaction, or within 12 months of the implementation of an
operational initiative or operational change (calculated on a Pro Forma Basis),
net of the amount of actual benefits realized during such period from such
actions, provided, that the aggregate amounts added pursuant to this clause (f)
for any Measurement Period shall not exceed 15.0% of Consolidated EBITDA for
such Measurement Period (as determined prior to adding back any amount pursuant
to this clause (f)); (g) any costs, expenses or charges (including legal, tax,
structuring and other non-recurring professional fees, costs and expenses)
related to any equity offering, Investment, acquisition or Debt permitted to be
incurred by or in connection with the Loan Documents including refinancings,
amendments, modifications, or repayments thereof (in each case, whether or not
successful); and (h) unrealized gains or losses associated with financial
instruments, in each case of the Borrower and its Subsidiaries, determined in
accordance with GAAP for such period (and, in the case of clauses (b) through
(h), to the extent deducted or added in determining the net income described in
clause (a)).

 



12

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means, any commercial bank, financial institution or finance
company (including, without limitation any Approved Fund) as approved by the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing at the time of such assignment, by the Borrower (such approvals not
to be unreasonably withheld or delayed); provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received written notice thereof (it being agreed, however, that if such
written notice shall have been delivered by means of electronic mail (pursuant
to Section 8.02(b) hereof), then such notice shall be confirmed by a telephone
call to the specified contact set forth in Section 8.02(a)); provided, however,
that (a) neither the Borrower nor any Affiliate of the Borrower shall qualify as
an Eligible Assignee under this definition and (b) no approval of the
Administrative Agent or the Borrower shall be required for assignments to
Affiliates or Approved Funds of Lender Parties or for assignments to Lenders.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 



13

 

 

“Environmental Action” means, any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means, any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means, any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means, the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means, any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means, (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan; (g) the adoption of an amendment
to a Plan requiring the provision of security to such Plan pursuant to
Section 436(f) of the Internal Revenue Code; or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 



14

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurocurrency Liabilities” has the meaning specified in the definition of
“Eurodollar Rate Reserve Percentage.”

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means (a) with respect to Dollar Advances to which the
Eurodollar Rate applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 100,000 of 1% per annum (i.e., the
fifth digit after the decimal)) (i) the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate (“LIBOR”) for Dollars for
an amount comparable to the principal amount of such Advance and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Eurodollar Rate with respect to Dollar
Advances may also be expressed by the following formula:

 

Eurodollar Rate = LIBOR quoted by Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1     1.00 – Eurodollar Rate Reserve Percentage

 



15

 

 

(b)       with respect to Advances denominated in an Alternative Currency that
is a currency to which a published Eurodollar Rate applies for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Alternative Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Alternative Currency for an amount comparable
to the principal amount of such Advance and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Eurodollar
Rate Reserve Percentage. Such Eurodollar Rate may also be expressed by the
following formula:

 

Eurodollar Rate = LIBOR quoted by Bloomberg or appropriate successor as shown on
Bloomberg Page BBAM1     1.00 – Eurodollar Rate Reserve Percentage

 

(c)       with respect to Advances denominated in Canadian Dollars for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the interest rate per annum (the “CDOR Rate”) as determined by
the Administrative Agent, equal to the arithmetic average rate applicable to
Canadian Dollar bankers’ acceptances (C$BAs) for the applicable Interest Period
appearing on the Bloomberg page BTMM CA, rounded to the nearest 100,000 of 1%
per annum (i.e., the fifth digit after the decimal), at approximately 11:00 a.m.
(Toronto, Ontario time), two (2) Business Days prior to the commencement of such
Interest Period, or if such day is not a Business Day, then on the immediately
preceding Business Day, provided that if such rate does not appear on the
Bloomberg page BTMM CA on such day the CDOR Rate on such day shall be the rate
for such period applicable to Canadian Dollar bankers’ acceptances quoted by a
bank listed in Schedule I of the Bank Act (Canada), as selected by the
Administrative Agent, as of 11:00 a.m. Eastern Time on such day or, if such day
is not a Business Day, then on the immediately preceding Business Day, by (ii) a
number equal to 1.00 minus the Eurodollar Rate Reserve Percentage.

 



16

 

 

(d)       with respect to Advances denominated in Australian Dollars for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the interest rate per annum equal to the Australian Bank Bill
Swap Bid Rate or the successor thereto as approved by the Administrative Agent
as published by Bloomberg (or on any successor or substitute service providing
rate quotations comparable to those currently provided by such service, as
determined by the Administrative Agent from time to time), rounded to the
nearest 100,000 of 1% per annum (i.e., the fifth digit after the decimal) at
approximately 10:00 a.m., Sydney, Australia time, two (2) Business Days prior to
the commencement of such Interest Period, as the rate for deposits in Australian
Dollars with a maturity comparable to such Interest Period, by (ii) a number
equal to 1.00 minus the Eurodollar Rate Reserve Percentage.

 

The Eurodollar Rate shall be adjusted with respect to any Advance to which the
Eurodollar Rate applies that is outstanding on the effective date of any change
in the Eurodollar Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the Eurodollar
Rate as determined or adjusted in accordance herewith, which determination shall
be conclusive absent manifest error. If the Eurodollar Rate as determined by the
Administrative Agent shall be less than zero, then such rate shall be deemed
zero for purposes of this Agreement. The Eurodollar Rate for any Advances
denominated in an Alternative Currency shall be based upon the Eurodollar Rate
definition set forth in clause (b), (c) or (d) above that is applicable to the
currency in which such Advances are requested.

 

“Eurodollar Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means as of any day the maximum percentage
in effect on such day, (i) as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”); and (ii) to be maintained by a Lender as required
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Advances to which
a Eurodollar Rate applies.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, originally dated as of June 28, 2018, among the Borrower, PNC Bank,
as administrative agent and collateral agent, Bank of America, JPMorgan and
Wells Fargo Bank, as syndication agents, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, PNC Capital Markets LLC and Wells Fargo Securities, LLC as joint
lead arrangers and joint bookrunners, Citizens Bank, N.A., Morgan Stanley Senior
Funding, Inc., SunTrust Bank, Fifth Third Bank, National Association and BMO
Harris Bank N.A., as documentation agents, and the lenders party thereto

 



17

 

 

“Existing Debt” means, the Debt of the Borrower and its Subsidiaries outstanding
immediately before the Closing Date.

 

“Existing Letters of Credit” means the “Letters of Credit” issued pursuant to,
and as defined in, the terms of the Existing Credit Agreement, and listed on
Schedule A hereto.

 

“Existing Revolving Credit Lender” means each Person that was a “Revolving
Credit Lender” under, and as defined in, the Existing Credit Agreement
immediately prior to the occurrence of the Closing Date.

 

“Existing Revolving Credit Advance” means each “Revolving Credit Advance” made
under, and as defined in, the Existing Credit Agreement, and that remained
outstanding immediately prior to the occurrence of the Closing Date.

 

“Facility” means, the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Facility, each Incremental Revolving Credit Facility (if any),
or each Incremental Term Facility (if any).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“Federal Bankruptcy Code” shall mean the provisions of Title 11 of the United
States Code, 11 USC §§ 191 et seq., as amended.

 

“Federal Funds Effective Rate” for any day means the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest
100,000 of 1% (i.e., the fifth digit after the decimal)) announced by the
Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided that if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 



18

 

 

“Federal Funds Rate” means, for any day the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (for purposes of this definition, an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Rate for such day shall be
the “open” rate on the immediately preceding Business Day. If and when the
Federal Funds Rate changes, the rate of interest with respect to any advance to
which the Federal Funds Rate applies will change automatically without notice to
the Borrower, effective on the date of any such change. If the Federal Funds
Rate as determined by the Administrative Agent shall be less than zero, then
such rate shall be deemed zero for purposes of this Agreement.

 

“Fee Letter” means each of the fee letters, dated on or prior to the date
hereof, made between or among any of the Administrative Agent, Joint Lead
Arrangers, the Initial Lender Affiliates of such Joint Lead Arrangers and the
Borrower, and entered into in respect of this Agreement and the Facilities.

 

“Finance Leases” of any Person means, at the time of any determination thereof
is to be made, the amount of the liability in respect of a finance lease under
GAAP that would at such time be required to be capitalized and reflected as a
liability on a balance sheet in accordance with GAAP.

 

“Financial Officer” means, any of the Chief Executive Officer, the Chief
Financial Officer, the Treasurer and the Assistant Secretary.

 

“Fitch” means Fitch, Inc., or its successors.

 

“Fiscal Year” means, a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Advances other than any portion as to which such
Defaulting Lender’s purchase obligation has been reallocated to other Lenders or
cash collateralized in accordance with the terms hereof, and (b) with respect to
the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing Line
Advances other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” has the meaning specified in Section 1.03.

 



19

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means, (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means, interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Immaterial Subsidiaries” means, all Subsidiaries identified by the Borrower as
such; provided that (i) the total aggregate value of assets of all such
Subsidiaries does not exceed 10.0% of Consolidated Net Tangible Assets of the
Borrower and its Subsidiaries (based on the Consolidated balance sheet of the
Borrower and its Subsidiaries), as of the last day of the Fiscal Year of the
Borrower most recently ended for which financial statements have been delivered
to the Lender Parties pursuant to Section 5.03(b), (ii) the aggregate EBITDA of
all such Subsidiaries does not exceed 10.0% of Consolidated EBITDA of the
Borrower and its Subsidiaries for the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Year of the Borrower most recently ended for
which financial statements have been delivered to the Lender Parties pursuant to
Section 5.03(b), based on the Consolidated financial statements of the Borrower
and its Subsidiaries, (iii) the aggregate value of assets of any such Subsidiary
does not exceed 2.50% of Consolidated Net Tangible Assets of the Borrower and
its Subsidiaries (based on the Consolidated balance sheet of the Borrower and
its Subsidiaries), as of the last day of the Fiscal Year of the Borrower most
recently ended for which financial statements have been delivered to the Lender
Parties pursuant to Section 5.03(b), and (iv) the Consolidated EBITDA of any
such Subsidiary and any of its respective Subsidiaries does not exceed 2.50% of
Consolidated EBITDA of the Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters ended on the last day of the Fiscal Year of the
Borrower most recently ended for which financial statements have been delivered
to the Lender Parties pursuant to Section 5.03(b), based on the Consolidated
financial statements of the Borrower and its Subsidiaries.

 

“Incremental Amount” means, at any time (a) $500,000,000 minus (b) the total
aggregate principal amount of all Incremental Revolving Credit Commitments and
Incremental Term Commitments issued under all Incremental Facilities established
prior to such time pursuant to Section 2.17 in reliance on this Incremental
Amount (including, without duplication, all Incremental Term Commitments which
were subsequently funded as Incremental Term Advances, all Incremental Term
Advances which were subsequently repaid and all Incremental Revolving Credit
Commitment which were subsequently terminated).

 



20

 

 

“Incremental Assumption Agreement” means an “Incremental Assumption Agreement,”
in form and substance reasonably satisfactory to the Administrative Agent and
the Lead Arrangers, made among the Borrower, the Administrative Agent, each Lead
Arranger, and one or more Incremental Term Lenders and/or Incremental Revolving
Credit Lenders.

 

“Incremental Borrowing” means a borrowing consisting of either Incremental Term
Advances or Incremental Revolving Credit Advances of the same Type and, in the
case of Eurocurrency Rate Advances, having the same Interest Period.

 

“Incremental Facility” has the meaning specified in Section 2.17(a).

 

“Incremental Facility Effective Date” has the meaning specified in
Section 2.17(f).

 

“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Credit Lender, as applicable.

 

“Incremental Revolving Credit Advances” means revolving credit advances made by
one or more Incremental Revolving Credit Lenders to the Borrower pursuant to
Section 2.01(d), and subject to the terms of Section 2.17.

 

“Incremental Revolving Credit Commitment” means the commitment of any
Incremental Revolving Credit Lender, established pursuant to Section 2.17, to
make Incremental Revolving Credit Advances to the Borrower.

 

“Incremental Revolving Credit Facility” has the meaning specified in
Section 2.17(a).

 

“Incremental Revolving Credit Lender” means any bank, financial institution or
other Person with an Incremental Revolving Credit Commitment or an outstanding
Incremental Revolving Credit Advance.

 

“Incremental Term Advances” means term loan advances made by one or more
Incremental Term Lenders to the Borrower pursuant to Section 2.01(d).

 

“Incremental Term Commitment” means the commitment of any Incremental Term
Lender, established pursuant to Section 2.17, to make Incremental Term Advances
to the Borrower.

 

“Incremental Term Facility” has the meaning specified in Section 2.17(a).

 

“Incremental Term Lender” means any bank, financial institution or other Person
with an Incremental Term Commitment or an outstanding Incremental Term Advance.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means any confidential information memorandum used by
the Joint Lead Arrangers in connection with the syndication of the Commitments.

 



21

 

 

“Initial Issuing Banks,” “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA to (b) interest payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money, in each case, of or by the
Borrower and its Subsidiaries during the four consecutive fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance, or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance or and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period for a Eurodollar
Rate Advance shall be one, two, three or six months (or twelve months if
consented to by all Lenders), as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
that, the duration of each Interest Period with respect to a Eurodollar Rate
Advance denominated in an Alternative Currency shall be one month; provided,
further, that:

 

(a)       the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(b)       Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)       whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 



22

 

 

(d)       whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number
of months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

 

(e)       at any one time no more than ten different Interest Periods shall be
in effect.

 

“Internal Revenue Code” means, the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Investment” in any Person means, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

 

“ISP Rules” has the meaning specified in Section 8.13.

 

“Issuing Bank” means, each Initial Issuing Bank, any other financial institution
approved as an Issuing Bank by the Administrative Agent and the Borrower, any
Eligible Assignee to which all or a portion of a Letter of Credit Commitment
hereunder has been assigned pursuant to Section 8.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its assumption of
such duties, for so long as such Initial Issuing Bank, financial institution or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment
and in any case with respect to the Existing Letters of Credit, PNC Bank and
Bank of America.

 

“Joint Lead Arrangers” has the meaning specified in the recitals of parties to
this Agreement.

 

“Joint Venture” means a business arrangement in which two or more Persons agree
to pool their resources for the purpose of accomplishing a specific project or
other business activity and may take the form of a corporation, limited
liability company, partnership, joint stock company, trust, unincorporated
association, joint venture or other entity.

 

“L/C Cash Collateral Account” means a deposit account established at the
Administrative Agent (or such other financial institution as the Administrative
Agent shall designate, and subject to a deposit account control agreement),
which may be established upon the direction of the Administrative Agent, in the
name of the Administrative Agent and under the sole control and dominion of the
Administrative Agent and subject to the terms hereunder, for the purpose of
holding cash collateral to secure the Borrower’s reimbursement Obligations with
respect to Letters of Credit, to the extent required by the terms hereunder.

 

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

 



23

 

 

“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any governmental body, foreign or domestic.

 

“Latest Maturity Date” means, as of any date of determination, the latest
scheduled “Termination Date” that is applicable to (a) the Revolving Credit
Facility under clause (x)(b), and (b) any Incremental Facility that is
outstanding as of such date of determination, under clause (y) of the definition
of “Termination Date”.

 

“Lender Party” means, any Lender, any Issuing Bank or the Swing Line Bank.

 

“Lenders” means, the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 or Section 2.17(c), in each case, for so long
as such Initial Lender or Person, as the case may be, shall be a party to this
Agreement.

 

“Letter of Credit Advance” means, an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
or a subsequent Issuing Bank has entered into an Assignment and Assumption, set
forth for each such Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d) as such Issuing Bank’s “Letter
of Credit Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $125,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

“Letters of Credit” means, collectively, (a) the letters of credit issued
pursuant to Section 2.01(c) hereof from time to time and (b) the Existing
Letters of Credit.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 



24

 

 

“Lien” means, any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means, for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes, (iii) each Letter of Credit Agreement and (iv) each Incremental
Assumption Agreement (if any).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means, any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (B) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Borrower to perform its Obligations under the
Loan Documents; or (C) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of the Loan Documents.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Measurement Period” means, as of each date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements are required to have been delivered pursuant to
Section 5.03(b) or 5.03(c).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor rating agency.

 

“Multiemployer Plan” means, a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Net Debt For Borrowed Money” of any Person means (a) Debt for Borrowed Money,
less (b) Unrestricted Cash in an amount not to exceed $600,000,000.

 



25

 

 

“Non-Cash Charges” means, with respect to the Borrower and its Subsidiaries, for
any period, the aggregate non-cash charges and expenses reducing net income of
the Borrower and its Subsidiaries for such period, all as determined on a
Consolidated basis (including, without limitation, non-cash charges for
unrealized derivative positions, inventory adjustments (lower of cost or market)
and grants of equity compensation); provided that “Non-Cash Charges” shall not
include any such charges that require an accrual of or a reserve for cash for
any future period.

 

“Note” means a promissory note of the Borrower payable to the order of any
Revolving Credit Lender, in substantially the form of Exhibit A hereto,
evidencing the maximum aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended, endorsed, extended or
otherwise modified from time to time.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(c).

 

“Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b)(ii).

 

“Notice of Termination” has the meaning specified in Section 2.01(c).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by the Borrower under
any Loan Document and (b) the obligation of the Borrower to reimburse any amount
in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of the Borrower.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 8.16.

 



26

 

 

“PBGC” means, the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means, such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 30 days or
otherwise are contested in good faith and for which a bond shall have been
posted in the amount of such obligations and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate; and
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations.

 

“Person” means, an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means, a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” means Debt Domain, IntraLinks, Syndtrak or a substantially similar
electronic transmission system.

 

“PNC Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prime Rate” means, the rate publicly quoted from time to time by the
Administrative Agent. The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Pro Forma Basis” means (a) with respect to the determination of the Borrower’s
compliance with the financial maintenance covenants as required pursuant to
Sections 5.04(a) and 5.04(b), that all Specified Transactions which occurred
during the Measurement Period ending on the date of determination for such
financial maintenance covenant compliance calculation shall be deemed to have
occurred on the first day of such Measurement Period; and (b) with respect to
the determination of the Borrower’s compliance with any financial covenant or
financial ratio test (other than compliance with the financial maintenance
covenants as required pursuant to Section 5.04(a) or 5.04(b)), that (i) all
Specified Transactions which occurred during the most recently ended Measurement
Period shall be deemed to have occurred on the first day of such Measurement
Period, and (ii) the specific transaction with respect to which such compliance
is required to be determined (the “Subject Transaction”) shall be deemed to have
occurred on the first day of the most recently ended Measurement Period
(including the incurrence of Debt to finance (in whole or in part) the Subject
Transaction (if any), and where the Subject Transaction is an incurrence of
Debt, the substantially concurrent application of funds resulting from such
incurrence; provided, that to the extent that any calculation of Net Debt for
Borrowed Money is used in determining pro forma compliance with a Total Net
Leverage Ratio test where the Subject Transaction is the incurrence of Debt,
then solely for the purpose of such determination, none of the proceeds of such
incurrence of Debt shall be included in “Unrestricted Cash” when determining the
“Net Debt for Borrowed Money.”

 



27

 

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

 

“Process Agent” has the meaning specified in Section 8.12(a).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation U” means, Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Relevant Interbank Market” means, (a) in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and (b) in
relation to any other currencies, the applicable offshore interbank market.
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Alternative Currencies in accordance with the terms hereof.

 

“Reportable Compliance Event” means any event whereby any Covered Entity becomes
a Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law or any predicate crime to any
Anti-Terrorism Law or Anti-Corruption Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law or any
Anti-Corruption Law.

 



28

 

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments, except to the extent a Revolving Credit Lender is
a Defaulting Lender.

 

“Responsible Officer” means, any officer of the Borrower or any of its
Subsidiaries, as designated in the incumbency certificate delivered on the
Closing Date pursuant to Section 3.01(a)(vi) (as may be supplemented from time
to time).

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Advance denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate
Advance denominated in an Alternative Currency pursuant to Section 2.09, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency and monthly thereafter, (ii) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or any Issuing Bank shall determine or the Required Lenders shall require.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Borrowing” means, a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions or joinder agreements, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 8.07(d) as such Lender’s “Revolving Credit Commitment,” as
such amount may be reduced at or prior to such time pursuant to Section 2.05 or
increased pursuant to Section 2.17.

 



29

 

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, any Lender that has a Revolving Credit
Commitment.

 

“S&P” means S&P Global Ratings and any successor thereto.

 

“Sanctioned Country” means a country subject to a Sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (c) a Person named on the lists maintained by Her
Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant Sanctions authority of a jurisdiction in which the Borrower or any of
its Subsidiaries conduct business, (e) (i) an agency of the government of, or an
organization controlled by, a Designated Jurisdiction, to the extent such agency
or organization is subject to a Sanctions program, or (ii) a Person located,
operating, organized or resident in a Designated Jurisdiction, to the extent
such Person is subject to a Sanctions program or (f) a Person controlled by any
such Person set forth in clauses (a) through (e) above.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the United States government (including those administered by OFAC or
the U.S. Department of State), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority with
jurisdiction over any Lender, the Borrower or any of its Subsidiaries or
Affiliates. Notwithstanding the foregoing, the term “Sanctions” shall not
include tariffs, duties, quotas or other taxes levied on imported goods or
restrictions imposed on the quantity or price of imported goods by one trading
partner country or region against another.

 

“Single Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 



30

 

 

“Specified Transaction” means any acquisition or disposition of an asset,
business or subsidiary by the Borrower or any Subsidiary of the Borrower, in
each case only to the extent that such acquisition or disposition has the effect
of increasing or decreasing the Borrower’s Consolidated Net Income by at least
$2,500,000 when such acquisition or disposition is given full Pro Forma Effect
for the most recently completed Measurement Period, assuming that such
acquisition or disposition had occurred on the first day of such Measurement
Period.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or any Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or such Issuing
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standby Letter of Credit” means, any Letter of Credit issued under the Letter
of Credit Facility, other than a Trade Letter of Credit.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” of any Person means, any corporation, partnership, Joint Venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
Joint Venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Debt” means the Debt of the Borrower and its Subsidiaries outstanding
immediately before and after giving effect to the Closing Date and listed on
Schedule 5.02(b).

 

“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

 

“Swing Line Advance” means, an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

 

“Swing Line Bank” means, initially, PNC Bank, and thereafter each Person that
shall become the Swing Line Bank hereunder pursuant to Section 8.07.

 



31

 

 

“Swing Line Borrowing” means, a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Facility” has the meaning specified in Section 2.01(b).

 

“Swing Line Reserve” has the meaning specified in Section 2.02(b).

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payment in Euro.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Termination Date” means (x) in respect of the Revolving Credit Facility, the
earlier of (a) the date of termination in whole of the Revolving Credit
Commitments, and the Letter of Credit Commitment, pursuant to Section 2.05 or
6.01 and (b) December 3, 2024; and (y) with respect to each Incremental
Facility, if any, the date specified as such in the applicable Incremental
Assumption Agreement.

 

“Total Net Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Net Debt For Borrowed Money of the Borrower and its
Subsidiaries as at such date of determination to (y) Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, and the
immediately preceding three fiscal quarters.

 

“Trade Letter of Credit” means, any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such inventory.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unrestricted Cash” means cash or cash equivalents or short term investments of
the Borrower or any of its Subsidiaries that would not appear as “restricted” on
a Consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the Dollar Equivalent of the aggregate principal amount
of all Revolving Credit Advances and all Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the Dollar Equivalent of the aggregate Available
Amount of all Letters of Credit outstanding at such time, (B) the Dollar
Equivalent of the aggregate principal amount of all Letter of Credit Advances
made by the Issuing Banks pursuant to Section 2.03(c) and outstanding at such
time, (C) the Swing Line Reserve at such time and (D) any Swing Line Advances
made pursuant to Section 2.02(b)(ii) at such time.

 



32

 

 

“Voting Interests” means, shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means, a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of the Borrower or in respect of which the Borrower
could have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.             Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

Section 1.03.             Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(g) (“GAAP”).

 

Section 1.04.             Exchange Rates; Currency Equivalents. (a) The
Administrative Agent or an Issuing Bank, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Borrowings and outstanding amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an Issuing Bank, as applicable.

 



33

 

 

(b)               Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Advance or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Rate Advance or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an Issuing Bank, as the case may be.

 

Section 1.05.             Additional Alternative Currencies.

 

(a)               The Borrower may from time to time request that Eurodollar
Rate Advances be made, and/or Letters of Credit be issued, under the Revolving
Credit Facility in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurodollar Rate Advances, such request shall be subject
to the approval of the Administrative Agent and each of the Revolving Credit
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable Issuing Bank.

 

(b)               Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired
Borrowing (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank, in its or their sole discretion). In the case of any
such request pertaining to Eurodollar Rate Advances, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the applicable Issuing Bank thereof. Each Revolving Credit
Lender (in the case of any such request pertaining to Eurodollar Rate Advances)
or Issuing Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurodollar Rate Advances or the issuance of Letters of Credit, as
the case may be, in such requested currency.

 

(c)               Any failure by a Revolving Credit Lender or Issuing Bank, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or Issuing Bank, as the case may be, to permit Eurodollar Rate Advances
to be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurodollar Rate Advances in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurodollar Rate Advances; and if the Administrative Agent and applicable
Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.

 



34

 

 

Section 1.06.             Change of Currency. (a) Each obligation of the
Borrower to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

(b)               Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)               Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 1.07.             Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any letter of credit application and any related
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

Section 1.08.             Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company or a limited partnership, or an allocation of assets
to a series of a limited liability company or a limited partnership (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company or a limited partnership shall
constitute a separate Person hereunder (and each division of any limited
liability company or any limited partnership that is a Subsidiary, joint venture
or any other like term shall also constitute such a Person or entity).

 

Section 1.09.             Eurodollar Rate Notification. Section 2.18 of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that one or more relevant interbank market offered rates is no
longer available or in certain other circumstances. The Administrative Agent
does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to any relevant interbank market offered rate or other rates in the
definition of "Eurodollar Rate" or with respect to any alternative or successor
rate thereto, or replacement rate therefor.

 



35

 

 

Article II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

 

Section 2.01.             The Advances and the Letters of Credit.

 

(a)               The Revolving Credit Advances. Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Closing Date until the
Termination Date (i) in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time, (ii) in an aggregate
amount for all Revolving Credit Advances outstanding at any one time not to
exceed an amount equal to (A) the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders, minus (B) the aggregate Swing Line Advances, minus
(C) the aggregate Available Amount of all outstanding Letters of Credit, in each
case outstanding at such time, and (iii) in an aggregate amount for all
Revolving Credit Advances denominated in an Alternative Currency outstanding at
any one time not to exceed, together with the aggregate amount of the Dollar
Equivalent of all Letters of Credit and Letter of Credit Advances denominated in
an Alternative Currency that are outstanding at such time, the Alternative
Currency Sublimit. Each Revolving Credit Borrowing shall be in an aggregate
amount equal to the Dollar Equivalent of $5,000,000 or an integral multiple
equal to the Dollar Equivalent of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or outstanding Letter of Credit Advances) and
shall consist of Revolving Credit Advances made simultaneously by the Revolving
Credit Lenders ratably according to their Revolving Credit Commitments. Within
the limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment
in effect from time to time, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a). For
the avoidance of doubt, on the Closing Date each Revolving Credit Lender that is
also an Existing Revolving Credit Lender may fund all or a portion of its
respective Closing Date Revolving Credit Advance hereunder through the cashless
exchange of its Existing Revolving Credit Advances for a new Revolving Credit
Advance hereunder, up to the full amount of such new Revolving Credit Advance.
Revolving Credit Advances may be Eurodollar Rate Advances or Base Rate Advances,
as further provided herein.

 

(b)               The Swing Line Advances. Subject to other arrangements as
referred to in Section 2.02(b)(i), the Borrower may request the Swing Line Bank
to make, and the Swing Line Bank may, if in its sole discretion it elects to do
so, make, on the terms and conditions hereinafter set forth, Swing Line Advances
to the Borrower in Dollars from time to time on any Business Day during the
period from the Closing Date until the Termination Date (i) in an aggregate
amount for all Swing Line Advances not to exceed at any time outstanding
$60,000,000 (the “Swing Line Facility”) and (ii) if made pursuant to
Section 2.02(b)(i), in an amount not at any time exceeding the amount of the
then applicable Swing Line Reserve. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in a minimum amount of no less than $100,000
and in multiples of $100,000 in excess thereof, and shall be made as a Base Rate
Advance. Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, so long as the Swing Line Bank, in its sole
discretion, elects to make Swing Line Advances, the Borrower may borrow under
this Section 2.01(b), repay pursuant to Section 2.04(d) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(b).

 



36

 

 

(c)               The Letters of Credit. Each Issuing Bank severally agrees, on
the terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit for the
account of the Borrower from time to time on any Business Day during the period
from the Closing Date until the date that is 60 days before the Termination
Date, in an aggregate Available Amount (i) for each such Letter of Credit,
together with all other outstanding Letters of Credit not to exceed at any time
the Letter of Credit Facility at such time, (ii) for each such Letter of Credit
not to exceed at any time the lesser of (x) such Issuing Bank’s Letter of Credit
Commitment at such time and (y) the Unused Revolving Credit Commitments of the
Revolving Credit Lenders at such time and (iii) for each such Letter of Credit
denominated in an Alternative Currency not to exceed, together with all other
outstanding Letters of Credit, Letter of Credit Advances and Revolving Credit
Advances denominated in an Alternative Currency, the Alternative Currency
Sublimit. It is understood and agreed that the Existing Letters of Credit shall
be deemed to be Letters of Credit issued hereunder for all purposes under this
Agreement and the Loan Documents. No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal) later than the earlier of 60 days before the Termination Date and
(A) in the case of a Standby Letter of Credit, one year (constituting 365 days
or 366 days, as the case may be) after the date of issuance thereof, but may by
its terms be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank and the Administrative Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least ten
Business Days prior to the date of the proposed renewal of such Standby Letter
of Credit and upon fulfillment of the applicable conditions set forth in
Article III unless such Issuing Bank has notified the Borrower (with a copy to
the Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least ten Business Days prior
to the then effective expiration date of its election not to renew such Standby
Letter of Credit (a “Notice of Termination”; it being understood and agreed that
an Issuing Bank shall not be entitled to issue a Notice of Termination with
respect to such a renewal unless (i) the conditions precedent to the issuance of
Letters of Credit set forth in Section 3.02 shall not have been fulfilled or
waived in accordance herewith, or (ii) a Default shall have occurred and be
continuing, or (iii) pursuant to such renewal the effective expiration date of
such Letter of Credit would occur after the Termination Date, or (iv) such
Issuing Bank shall have procured a replacement Issuing Bank) and (B) in the case
of a Trade Letter of Credit, 60 days after the date of issuance thereof;
provided that the terms of each Standby Letter of Credit that is renewable
annually shall (x) require the Issuing Bank that issued such Standby Letter of
Credit to give the beneficiary named in such Standby Letter of Credit notice of
any Notice of Termination, (y) permit such beneficiary, upon receipt of such
notice, to draw under such Standby Letter of Credit prior to the date such
Standby Letter of Credit otherwise would have been automatically renewed and (z)
not, unless otherwise agreed by the Issuing Bank, permit the expiration date
(after giving effect to any renewal) of such Standby Letter of Credit in any
event to be extended to a date later than 60 days before the Termination Date.
If either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Standby Letter of Credit shall expire on the date on
which it otherwise would have been renewed; provided, however, that even in the
absence of receipt of a Notice of Renewal the relevant Issuing Bank may in its
discretion, unless instructed to the contrary by the Administrative Agent or the
Borrower, deem that a Notice of Renewal had been timely delivered and in such
case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Each Standby Letter of Credit shall contain a
provision authorizing the Issuing Bank thereunder to deliver to the beneficiary
of such Letter of Credit, upon the occurrence and during the continuance of an
Event of Default, a notice (a “Default Termination Notice”) terminating such
Letter of Credit and giving such beneficiary 15 days to draw such Letter of
Credit. Within the limits of the Letter of Credit Facility, and subject to the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(c), repay any Letter of Credit Advances resulting
from drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(c).

 



37

 

 

(d)               Incremental Advances. Each Incremental Lender having an
Incremental Revolving Credit Commitment, as the case may be, agrees, on the
terms and conditions set forth in Section 2.17 of this Agreement and in the
applicable Incremental Assumption Agreement, to make Incremental Revolving
Credit Advances to the Borrower, in an aggregate principal amount not to exceed
its applicable Incremental Term Commitment or Incremental Revolving Credit
Commitment, as the case may be.

 

Section 2.02.             Making the Advances.

 

(a)               Except as otherwise provided in Section 2.02(b) or 2.03, each
Borrowing shall be made on notice, given not later than 12:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Eurodollar Rate Advances in Dollars, on
the fourth Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing denominated in an Alternative Currency, or on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each
Appropriate Lender prompt notice thereof by facsimile. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be in writing or by telephone,
confirmed immediately in writing or facsimile, in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Facility under which such Borrowing is to be made, (iii) Type of Advances
comprising such Borrowing, (iv) aggregate amount of such Borrowing (expressed in
Dollars), (v) currency of such proposed Borrowing and (vi) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Appropriate Lender shall, before (A) 12:00 P.M. (New
York City time) on the date of such Borrowing, in the case of a Borrowing
consisting of Eurodollar Rate Advances or (B) 3:00 P.M. (New York City time) on
the date of such Borrowing, in the case of a Borrowing consisting of Base Rate
Advances, make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
make a portion of such funds equal to the aggregate principal amount of any
Swing Line Advances and Letter of Credit Advances made by the Swing Line Bank or
any Issuing Bank, as the case may be, and by any other Revolving Credit Lender
and outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Bank or such Issuing Bank, as the case may be, and such other Revolving Credit
Lenders for repayment of such Swing Line Advances and Letter of Credit Advances.
Notwithstanding the foregoing, in no event shall the Swing Line Bank be required
to fund any Swing Line Advance if any Revolving Lender is at that time a
Defaulting Lender, unless the Swing Line Bank has entered into arrangements with
the Borrower or such Defaulting Lender, including, without limitation, the
delivery of cash collateral, or the reallocation of such Defaulting Lender’s
purchase obligation, in each case in a manner that is in form and substance
satisfactory to such Swing Line Bank, to eliminate such Swing Line Bank’s actual
or potential Fronting Exposure (after giving effect to Section 2.15(a)(iii))
with respect to the Defaulting Lender arising from either the Swing Line Advance
then proposed to be funded or that Swing Line Advance and all other Swing Line
Advances as to which the Swing Line Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 



38

 

 

(b)               (i) Swing Line Borrowings may be made either upon notice as
set forth in Section 2.02(b)(ii) below or pursuant to this Section 2.02(b)(i) on
a daily basis under mechanics mutually agreed to by the Borrower and the Swing
Line Bank, subject in any case to the fulfillment of the applicable conditions
precedent set forth in Article III hereof. The Swing Line Reserve at any time
shall be the amount most recently established by the Borrower by written notice
to the Administrative Agent confirmed in writing by the Swing Line Bank as the
maximum aggregate principal amount of Swing Line Borrowings to be permitted to
be outstanding at any one time (the “Swing Line Reserve”). Swing Line Advances
made pursuant to this Section 2.02(b)(i) shall be made without any requirement
for a prior written or telephonic request given to the Administrative Agent. The
Swing Line Bank will notify the Administrative Agent, on a monthly basis, of any
Swing Line Advances so made. The Swing Line Bank shall not at any time permit
the aggregate outstanding amount of the Swing Line Advances to exceed the then
applicable amount of the Swing Line Reserve.

 

(ii)              Each Swing Line Borrowing, if not made in accordance with
Section 2.02(b)(i) above, shall be made on notice, given not later than 3:00
P.M. (New York City time) on the date of the proposed Swing Line Borrowing, by
the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
in writing or by telephone, confirmed immediately in writing, or facsimile,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the 30th day after the requested date of such Borrowing). If, in its sole
discretion, it elects to make the requested Swing Line Advance, the Swing Line
Bank will make the amount thereof available to the Administrative Agent at the
Administrative Agent Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account.

 

(iii)            Upon written demand by the Swing Line Bank, with a copy of such
demand to the Administrative Agent, each other Revolving Credit Lender shall
purchase from the Swing Line Bank, and the Swing Line Bank shall sell and assign
to each such other Revolving Credit Lender, such other Lender’s Pro Rata Share
of such outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Lender. The Borrower hereby agrees to each such sale and assignment, and all
parties hereto acknowledge and agree that the obligations of such other
Revolving Credit Lenders to purchase outstanding Swing Line Advances is absolute
and unconditional under all circumstances, and shall be enforceable
notwithstanding the occurrence of any Default, the termination of the Revolving
Credit Commitments or any other circumstances. Each Revolving Credit Lender
agrees to purchase its Pro Rata Share of an outstanding Swing Line Advance on
(i) the Business Day on which demand therefor is made by the Swing Line Bank,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. Upon any such
assignment by the Swing Line Bank to any other Revolving Credit Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
the Loan Documents or the Borrower. If and to the extent that any Revolving
Credit Lender shall not have so made the amount of such Swing Line Advance
available to the Administrative Agent, or if the Swing Line Bank must disgorge
or return any amounts paid by the Borrower in respect thereof, such Revolving
Credit Lender agrees to pay to the Administrative Agent for the account of the
Swing Line Bank forthwith on demand such amount together with interest thereon,
for each day from the date of demand by the Swing Line Bank until the date such
amount is paid to the Administrative Agent, at the Base Rate. If such Lender
shall pay to the Administrative Agent such amount for the account of the Swing
Line Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

 

(c)               Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $5,000,000
or if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Revolving
Credit Advances may not be outstanding as part of more than ten separate
Borrowings.

 



39

 

 

 

(d)               Each Notice of Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Appropriate Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(e)               Unless the Administrative Agent shall have received notice
from an Appropriate Lender prior to the date of any Borrowing under a Facility
under which such Lender has a Commitment that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes.

 

(f)                The failure of any Lender to make the Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.

 



40

 

 

Section 2.03.             Issuance of and Drawings and Reimbursement Under
Letters of Credit.

 

(a)               Request for Issuance. Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof in
writing or by facsimile. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be in writing or by telephone, confirmed immediately
in writing, or facsimile, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency
(which shall be Dollars or an Alternative Currency) of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If (x) the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion and (y) it has not received notice of objection to such
issuance from Lenders holding at least a majority of the Revolving Credit
Commitments, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
the Borrower in connection with such issuance; provided that no Issuing Bank
shall be required to issue any Letter of Credit if any Lender is at that time a
Defaulting Lender, unless the Issuing Bank has entered into arrangements with
the Borrower and/or such Defaulting Lender, including, without limitation, the
delivery of cash collateral, or the reallocation of such Defaulting Lender’s
purchase obligation, in each case in a manner that is in form and substance
satisfactory to such Issuing Bank, to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iii)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Advances as to which the Issuing Bank has actual or potential Fronting Exposure,
as it may elect in its sole discretion. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

 

(b)               Letter of Credit Reports. Each Issuing Bank shall furnish
(i) to the Administrative Agent on or about the first Business Day of each week
a written report summarizing issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the previous week and drawings during such
week under all Letters of Credit, (ii) to each Revolving Credit Lender on or
about the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all such Letters of Credit
and (iii) to the Administrative Agent and each Revolving Credit Lender on or
about the first Business Day of each calendar quarter a written report setting
forth the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.

 



41

 

 

(c)               Drawing and Reimbursement. Upon receipt from the beneficiary
of any Letter of Credit of any notice of drawing under such Letter of Credit,
the Issuing Bank shall notify the Borrower and the Administrative Agent thereof.
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the Issuing Bank in such Alternative Currency, unless
(A) the Issuing Bank (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
Issuing Bank promptly following receipt of the notice of drawing that the
Borrower will reimburse the Issuing Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Issuing Bank shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the Business Day following the date of any
payment by the Issuing Bank under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the Issuing Bank
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the Issuing Bank through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency. If the Borrower fails to so reimburse the Issuing Bank
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested and the Issuing Bank shall deemed to have made
a Letter of Credit Advance to be disbursed on the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in this Agreement for the principal amount of Base Rate Advances, but
subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 3.02 (other than the delivery of a Notice of
Borrowing). Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this Section 2.03(c) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

Upon any notice by any Issuing Bank to the Lenders pursuant to the foregoing
paragraph, each Revolving Credit Lender shall purchase from such Issuing Bank,
and such Issuing Bank shall sell and assign to each such Revolving Credit
Lender, such Lender’s Pro Rata Share of such outstanding Letter of Credit
Advance as of the date of such purchase, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of
such Issuing Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount in Dollars equal to the portion of the outstanding principal
amount of such Letter of Credit Advance to be purchased by such Lender; provided
that no Lender shall have any obligation to make any such purchase in respect of
a drawing under any Letter of Credit that occurs following the Termination Date.
Promptly after receipt thereof, the Administrative Agent shall transfer such
funds in Dollars to such Issuing Bank. The Borrower hereby agrees to each such
sale and assignment, and all parties hereto acknowledge and agree that the
obligations of such other Revolving Credit Lenders to purchase outstanding
Letter of Credit Advances is absolute and unconditional under all circumstances,
and shall be enforceable notwithstanding the occurrence of any Default, the
termination of the Revolving Credit Commitments or any other circumstances. Each
Revolving Credit Lender agrees to purchase its Pro Rata Share of an outstanding
Letter of Credit Advance on (i) the Business Day on which demand therefor is
made by the applicable Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by an Issuing Bank to any
Revolving Credit Lender of a portion of a Letter of Credit Advance, such Issuing
Bank represents and warrants to such other Lender that such Issuing Bank is the
legal and beneficial owner of such interest being assigned by it, free and clear
of any liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the Loan Documents
or the Borrower. If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such Letter of Credit Advance available to the
Administrative Agent, or if an Issuing Bank must disgorge or return any amounts
paid by the Borrower in respect thereof, such Revolving Credit Lender agrees to
pay to the Administrative Agent for the account of such Issuing Bank forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance denominated in Dollars made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.

 



42

 

 

(d)               Failure to Make Letter of Credit Advances. The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.

 

(e)               Cash Collateral. No later than 30 days prior to the
Termination Date, in the event that any Letter of Credit has an expiration date
later than the Termination Date, the Borrower shall deposit an amount equal to
100% of the Available Amount of all such Letters of Credit into the L/C Cash
Collateral Account.

 

Section 2.04.             Repayment of Advances.

 

(a)               Revolving Credit Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date the aggregate principal amount of the Revolving Credit
Advances then outstanding.

 

(b)               Swing Line Advances. The Borrower shall repay to the
Administrative Agent for the account of the Swing Line Bank and each other
Revolving Credit Lender that has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made by each of them on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the 30th day after the requested date of
such Borrowing) and the Termination Date.

 

(c)               Letter of Credit Advances.

 

(i)                 The Borrower shall repay to the Administrative Agent for the
account of each Issuing Bank and each other Revolving Credit Lender that has
made a Letter of Credit Advance on the earlier of demand and the Termination
Date the outstanding principal amount of each Letter of Credit Advance made by
each of them.

 



43

 

 

(ii)              The Obligations of the Borrower under this Agreement, any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit, and the obligations of Revolving Credit Lenders to reimburse
any Issuing Bank for Letter of Credit Advances not reimbursed by the Borrower,
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:

 

(A)             any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(B)              any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations of the Borrower in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(C)              the existence of any claim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)             any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)              payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

 

(F)              any exchange, release or non-perfection of any collateral, or
any release or amendment or waiver of or consent to departure from the
Guaranties or any other guarantee, for all or any of the Obligations of the
Borrower in respect of the L/C Related Documents; or

 

(G)             any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

Section 2.05.             Termination or Reduction of the Commitments.

 

(a)               Optional. The Borrower may, upon at least five Business Days’
notice to the Administrative Agent, terminate in whole or reduce in part the
unused portions of the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility
(i) shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) shall be made ratably among the
Appropriate Lenders in accordance with their Commitments with respect to such
Facility.

 



44

 

 

(b)               Mandatory.

 

(i)                 The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

 

(ii)              The Swing Line Facility shall be permanently reduced from time
to time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

 

Section 2.06.             Prepayments.

 

(a)               Optional. The Borrower may, upon notice not later than 1:00
P.M. (New York City time) at least one Business Day in advance in the case of
Base Rate Advances, and not later than 1:00 P.M. (New York City time) at least
three Business Days in advance in the case of Eurodollar Rate Advances and four
Business Days in advance (or five Business Days in advance, in the case of
prepayment of Advances denominated in Special Notice Currencies) in the case of
Eurodollar Rate Advances denominated in Alternative Currencies, in each case to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the aggregate principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) if any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 8.04(c). Each such
prepayment shall be applied, at the option of the Borrower either (i) to any
Revolving Credit Facility or (ii) to the Swing Line Advances or (iii) to the
Letter of Credit Advances or (iv) to any Incremental Facility. Notwithstanding
the foregoing, prepayment of Swing Line Advances held by the Swing Line Bank
shall not require any prior notice.

 

(b)               Mandatory.

 

(i)                 If the Administrative Agent notifies the Borrower at any
time that the sum of (A) (1) the Dollar Equivalent of the aggregate principal
amount of all Revolving Credit Advances and all Letter of Credit Advances
outstanding at such time plus (2) the Dollar Equivalent of the aggregate
Available Amount of all Letters of Credit outstanding at such time, (3) the
Swing Line Reserve at such time and (4) the aggregate principal amount of all
Swing Line Advances outstanding at such time exceeds (B) an amount equal to 105%
of the Revolving Credit Commitments then in effect, then, within five Business
Days after receipt of such notice, the Borrower shall prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Letter of Credit Advances and the Swing Line Advances and
deposit an amount in the L/C Cash Collateral Account in accordance with
clause (iii) below in an amount equal to the excess over an amount equal to the
Revolving Credit Commitments.

 



45

 

 

(ii)              The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Cash Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.

 

(iii)            Prepayments of the Revolving Credit Facility made pursuant to
clause (i) or (ii) above shall be first applied to prepay Letter of Credit
Advances then outstanding until such Advances are paid in full, second applied
to prepay Swing Line Advances then outstanding until such Advances are paid in
full, third applied to prepay Revolving Credit Advances then outstanding
comprising part of the same Borrowings until such Advances are paid in full and
fourth deposited in the L/C Cash Collateral Account to cash collateralize 100%
of the Available Amount of the Letters of Credit then outstanding; and, in the
case of prepayments of the Revolving Credit Facility required pursuant to
clause (i), (ii), or (iii) above, the amount remaining (if any) after the
prepayment in full of the Advances then outstanding and the 100% cash
collateralization of the aggregate Available Amount of Letters of Credit then
outstanding may be retained by the Borrower. Upon the drawing of any Letter of
Credit for which funds are on deposit in the L/C Cash Collateral Account
(including following the Termination Date), such funds shall be applied to
reimburse the Issuing Banks or Revolving Credit Lenders, as applicable.

 

(iv)             If the Administrative Agent notifies the Borrower at any time
that the outstanding amount of all Revolving Credit Advances, Letters of Credit
and Letter of Credit Advances denominated in Alternative Currencies at such time
exceeds 105% of the Alternative Currency Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall prepay
Revolving Credit Advances or Letter of Credit Advances in an aggregate amount
sufficient to reduce such outstanding amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

(v)               All prepayments under this subsection (b) shall be made
together with accrued interest to the date of such prepayment on the principal
amount prepaid.

 



46

 

 

Section 2.07.             Interest.

 

(a)               Scheduled Interest. The Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from and including
the date of such Advance until (but excluding) the date such principal amount
shall be paid in full, at the following rates per annum:

 

(i)                 Base Rate Advances. During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii)              Eurodollar Rate Advances. During such periods as such Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)               Default Interest. Upon the occurrence and during the
continuance of a Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2.0% per annum above the rate per annum required to
be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable under the Loan Documents that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full, payable in
arrears on the date such amount shall be paid in full and on demand, at a rate
per annum equal at all times to 2.0% per annum above the rate per annum required
to be paid, in the case of interest, on the Type of Advance on which such
interest has accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above.

 

(c)               Notice of Interest Period and Interest Rate. Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of “Interest Period,” the
Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or
(a)(ii) above.

 

Section 2.08.             Fees.

 

(a)               Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of the Revolving Credit Lenders a commitment fee, from the
Closing Date in the case of each Initial Lender (and from the effective date
specified in the Assignment and Assumption pursuant to which it became a
Revolving Credit Lender in the case of each other Revolving Credit Lender) until
the Termination Date, payable in arrears quarterly on the last day of each
March, June, September and December, commencing on December 31, 2019 and on the
Termination Date, at a rate per annum equal to the Commitment Fee Percentage, in
each case on the average daily portion of the sum of (x) each Revolving Credit
Lender’s Unused Revolving Credit Commitment plus (y) such Lender’s Pro Rata
Share of the Swing Line Reserve and Swing Line Advances made pursuant to
Section 2.02(b)(ii) (including all outstanding Swing Line Advances for which the
Revolving Credit Lenders have not been required to make any purchase pursuant to
Section 2.02(b)(iii)) during such period (excluding the Pro Rata Share of any
Lender that is the Swing Line Bank who has made the relevant Swing Line
Advance); provided, however, that any commitment fee accrued with respect to any
of the Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 



47

 

 

(b)               Letter of Credit Fees, Etc.

 

(i)                 The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender a commission, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing December 31, 2019, and on the Termination Date, on such Lender’s Pro
Rata Share of the average daily aggregate Available Amount during such quarter
of Letters of Credit outstanding from time to time at the rate equal to the
Applicable Margin for Eurodollar Rate Advances; provided, however, any Letter of
Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral satisfactory to the applicable Issuing Bank pursuant to
Section 2.03(a) shall be payable, to the maximum extent permitted by law, to the
other Lenders in accordance with the upward adjustments of their respective Pro
Rata Shares allocable to such Letter of Credit pursuant to Section 2.15(a)(iii),
with the balance of such fee, if any, payable to the applicable Issuing Bank for
its own account.

 

(ii)              The Borrower shall pay to each Issuing Bank, for its own
account, (A) an issuance fee for each Letter of Credit issued by such Issuing
Bank in an amount as the Borrower and such Issuing Bank may agree, payable on
the date of issuance and on renewal of such Letter of Credit, and (B) such other
commissions, fronting fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit issued
by such Issuing Bank as the Borrower and such Issuing Bank shall agree.

 

(c)               Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent and each Joint Lead Arranger for its own account such fees
as may from time to time be agreed between the Borrower and the Administrative
Agent or such Joint Lead Arranger, as the case may be, including the fees
payable to the Joint Lead Arrangers pursuant to any Fee Letter.

 



48

 

 

Section 2.09.             Conversion and Continuation of Advances.

 

(a)               Optional. Each Conversion of Advances from one Type to another
and each continuation of Eurodollar Rate Advances may be made, subject to the
provisions of Sections 2.07 and 2.10, upon the Borrower’s irrevocable notice no
later than 12:00 P.M. (New York City time) (i) on the third Business Day prior
to the date of the proposed Conversion or continuation of Eurodollar Rate
Advances denominated in Dollars or of any Conversion of Eurodollar Rate Advances
denominated in Dollars to Base Rate Advances and (ii) on the fourth Business Day
(or fifth Business Day in the case of a Special Notice Currency) prior to the
date of any Conversion or continuation of Eurodollar Rate Advances denominated
in Alternative Currencies; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Appropriate Lenders in accordance with their
Commitments under such Facility. Each such notice of Conversion or continuation
shall, within the restrictions specified above, specify (1) the date of such
Conversion or continuation, (2) the Advances to be Converted or continued and
(3) if such Conversion or continuation is into (or in) Eurodollar Rate Advances,
the duration of the initial Interest Period for such Advances; provided further
that in the case of a failure to timely request a continuation of Advances
denominated in an Alternative Currency, such Advances shall be continued as
Eurodollar Rate Advances in their original currency with an Interest Period of
one month. No Advance may be Converted into or continued as an Advance
denominated in a different currency, but instead must be prepaid in the original
currency of such Advance and reborrowed in the other currency.

 

(b)               Mandatory.

 

(i)                 On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii)              If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

 

(iii)            Upon the occurrence and during the continuance of any Event of
Default, (A) each Advance denominated in an Alternative Currency will
automatically, on the last day of the then existing Interest Period therefor, be
converted into Dollars at the Spot Rate, and then be automatically Converted
into a Base Rate Advance, (B) each Eurodollar Rate Advance denominated in
Dollars will automatically, on the last day of the then existing Interest Period
therefor, be Converted into a Base Rate Advance, (C) any obligation of the
Lenders to make Advances in an Alternative Currency shall be automatically
suspended, and (D) any obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be automatically suspended.

 



49

 

 

Section 2.10.             Increased Costs, Etc.

 

(a)               If, due to either (i) any Change in Law or (ii) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances (whether in Dollars or an Alternative
Currency) or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit (whether in Dollars or an Alternative Currency) or of
agreeing to make or of making or maintaining Letter of Credit Advances (whether
in Dollars or an Alternative Currency) (excluding, for purposes of this
Section 2.10, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.12 shall govern) and (y) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office or any political subdivision
thereof) (collectively, “Increased Costs”), then the Borrower shall from time to
time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such Increased Costs; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to (at the request of the Borrower)
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if,
in the reasonable judgment of such Lender Party, the making of such a
designation would avoid the need for, or reduce the amount of, such Increased
Costs that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, subject such Lender Party to any unreimbursed cost or expense
or be otherwise disadvantageous to such Lender Party. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender Party in
connection with such designation or assignment. A notice as to the amount of
such Increased Costs, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)               If, due to either (i) a Change in Law or (ii) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the amount of capital or liquidity required or expected to be maintained by
any Lender Party or any corporation controlling such Lender Party as a result of
or based upon the existence of such Lender Party’s commitment to lend or to
issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, upon demand by such Lender
Party or such corporation (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender Party, from time to time as specified by such Lender Party,
additional amounts sufficient to compensate such Lender Party in the light of
such circumstances, to the extent that such Lender Party reasonably determines
such increase in capital or liquidity to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A notice as to such amounts submitted to the Borrower by such
Lender Party shall be conclusive and binding for all purposes, absent manifest
error.

 



50

 

 

(c)               If, with respect to any Eurodollar Rate Advances, under any
Facility, the Required Lenders thereunder notify the Administrative Agent that
(i) deposits are not being offered to banks in the applicable interbank market
for Dollars or the applicable Alternative Currency, as the case may be, in the
amount and Interest Period for such Advances, (ii) adequate and reasonable means
do not exist for determining the Eurodollar Rate for the requested Interest
Period for such Advances, or (iii) the Eurodollar Rate for any Interest Period
for such Advances will not adequately and fairly reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances
(whether in Dollars or an Alternative Currency), for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Appropriate
Lenders, whereupon (w) each such Eurodollar Rate Advance denominated in Dollars
under such Facility will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance, (x) each such
Eurodollar Rate Advance denominated in an Alternative Currency under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, be converted into Dollars at the Spot Rate, and then
automatically Convert into a Base Rate Advance, and (y) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be automatically suspended until the Administrative Agent shall
notify the Borrower that such Lenders have determined that the circumstances
causing such suspension no longer exist. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Advances, in Dollars, in the Dollar Equivalents of the
amounts specified therein.

 

(d)               Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder
(whether denominated in Dollars or an Alternative Currency), then, on notice
thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Advance denominated in Dollars
under each Facility under which such Lender has a Commitment will automatically,
upon such demand, Convert into a Base Rate Advance and (ii) the obligation of
the Appropriate Lenders to make, or to maintain Eurodollar Rate Advances shall
be suspended until the Administrative Agent shall notify the Borrower that such
Lender has determined that the circumstances causing such suspension no longer
exist; provided, however, that, before making any such demand, such Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Advances in the affected currency or currencies or, failing that, will be deemed
to have converted such request into a request for a borrowing of Base Rate
Advances in the amounts specified therein.

 



51

 

 

Section 2.11.             Payments and Computations.

 

(a)               The Borrower shall make each payment hereunder and under the
Notes, irrespective of any right of counterclaim or set-off, not later than
12:00 P.M. (New York City time) on the day when due to the Administrative Agent
at the Administrative Agent’s Account in same day funds, with payments being
received by the Administrative Agent after such time being deemed to have been
received on the next succeeding Business Day; provided, that, all payments by
the Borrower hereunder with respect to principal and interest on Advances
denominated an Alternative Currency shall be made to the Administrative Agent,
for the account of the Lenders, in such Alternative Currency and in same day
funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein. If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Equivalent the
Alternative Currency payment amount. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(d), from and after
the effective date of such Assignment and Assumption, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)               The Borrower hereby authorizes each Lender Party and each of
its Affiliates, if and to the extent payment owed to such Lender Party is not
made when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party or such
Affiliate any amount so due.

 

(c)               All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate and of fees (including, without limitation, the unused
commitment fee payable pursuant to Section 2.08(a)) and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable, or, in the case of interest in respect of
Advances denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice; provided
that in the case of Advances denominated in Canadian Dollars, such rate per
annum shall be calculated in accordance with clause (g) below. Each
determination by the Administrative Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 



52

 

 

(d)               Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or an Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)                If the Administrative Agent receives funds for application to
the Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances or the Facility to which, or the manner in
which, such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct.

 

(g)               Interest Act (Canada). For purposes of the Interest Act
(Canada): (i) whenever any interest or fee under this Agreement is calculated on
the basis of a period of time other than a calendar year, such rate used in such
calculation, when expressed as an annual rate, is equivalent to (x) such rate,
multiplied by (y) the actual number of days in the calendar year in which the
period for which such interest or fee is calculated ends, and divided by (z) the
number of days in such period of time, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation under this Agreement,
and (iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

 



53

 

 

Section 2.12.             Taxes.

 

(a)               Any and all payments by the Borrower to or for the account of
any Lender Party or the Administrative Agent hereunder or under any Notes shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender Party
and the Administrative Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or the Administrative Agent, as the
case may be, is organized or any political subdivision thereof and any
withholding Taxes imposed under FATCA, and, in the case of each Lender Party,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Lender Party’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender Party or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as may be necessary so that after the Borrower and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make all such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

 

(b)               In addition, the Borrower shall pay any present or future
stamp, documentary, excise, property or similar taxes, charges or levies that
arise from any payment made hereunder or under any Notes or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement, any Notes or any other Loan Documents or the transfer of any
Notes (hereinafter referred to as “Other Taxes”).

 

(c)               The Borrower shall indemnify each Lender Party and the
Administrative Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of taxes of any kind imposed or
assessed by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may be)
and any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor.

 

(d)               Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes by or on behalf of the
Borrower through an account or branch outside the United States or by or on
behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (d) and (e) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

 



54

 

 

(e)               Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8ECI (or successor forms), as appropriate, or in the case of a Lender
Party that is claiming a reduced rate of United States withholding tax because
of a tax treaty or that has certified in writing to the Administrative Agent
that it is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Internal
Revenue Code, (ii) a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of the Borrower or (iii) a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), Internal Revenue Service
Forms W-8BEN, W-8BEN-E or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender Party is exempt from or entitled to
a reduced rate of United States withholding tax on payments pursuant to this
Agreement or any Notes or, in the case of a Lender Party that has certified that
it is not a “bank” as described above, certifying that such Lender Party is a
foreign corporation, partnership, estate or trust. If the forms provided by a
Lender Party at the time such Lender Party first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Assumption pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Forms
W-8BEN, W-8BEN-E or W-8ECI or the related certificate described above, that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.

 



55

 

 

(f)                For any period with respect to which a Lender Party has
failed to provide the Borrower with the appropriate form, certificate or other
document described in subsection (e) above (other than if such failure is due to
a Change in Law occurring after the date on which a form, certificate or other
document originally was required to be provided or if such form, certificate or
other document otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.12 with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender Party become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as such Lender
Party shall reasonably request to assist such Lender Party to recover such
Taxes.

 

(g)               If a payment made to a Lender Party under this Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender Party has complied
with such Lender Party's obligations under FATCA or to determine the amount, if
any, to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(h)               Any Lender Party claiming any additional amounts payable
pursuant to this Section 2.12 agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party. Nothing in this
Section 2.12 or otherwise in this Agreement shall require any Lender Party to
disclose to the Borrower any of its tax returns (or any other information that
it deems to be confidential or proprietary).

 

(i)                 Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 2.12
shall survive the payment in full of the principal of and interest on all Notes
and Advances made hereunder.

 



56

 

 

Section 2.13.             Sharing of Payments, Etc. If any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 8.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the Notes at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing to such Lender Party
at such time to (ii) the aggregate amount of the Obligations owing (but not due
and payable) to all Lender Parties hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Borrower agrees that any Lender Party so purchasing an
interest or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

Section 2.14.             Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit), to provide working capital
for the Borrower and its Subsidiaries and for other general corporate purposes,
including, without limitation, for purposes of making capital expenditures,
share repurchases, acquisitions and other Investments.

 



57

 

 

Section 2.15.             Defaulting Lenders.

 

(a)               Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.01 and in the definition
of “Required Lenders.”

 

(ii)              Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 8.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swing Line Bank hereunder; third, if so determined by the Administrative Agent
or requested by an Issuing Bank or Swing Line Bank, to be held as cash
collateral for future funding obligations of such Defaulting Lender with respect
to any participation in any Swing Line Advance or Letter of Credit; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Advances under this Agreement and (y) be held as cash collateral for future
funding obligations of such Defaulting Lender with respect to any participation
in any Swing Line Advances and/or Letter of Credit Advances; sixth, to the
payment of any amounts owing to the Lenders, any Issuing Bank or Swing Line Bank
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or Swing Line Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Advances in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Advances or Letter of Credit Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Letter of Credit Advances
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Advances of, or Letter of Credit Advances owed to, such
Defaulting Lender, until such time as all Advances and funded and unfunded
participations in Letter of Credit Advances and Swing Line Advances are held by
the Lender Parties pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



58

 

 

(iii)            Reallocation of Pro Rata Shares to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund purchases in Letters of Credit Advances or Swing Line Advances
pursuant to Sections 2.02(b) and 2.03(c), the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, (x) at the date the applicable Lender becomes a Defaulting
Lender and (y) at the date of such reallocation, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit Advances and Swing Line Advances shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the Advances
of that Lender.

 

(iv)             Certain Amounts. Except as otherwise provided in Section 2.08,
a Defaulting Lender shall be entitled to receive any and all amounts payable to
such Defaulting Lender pursuant to the terms hereof (including, without
limitation, fees, expenses, reimbursements, and repayments and prepayments of
Advances and any interest thereon) for any period during which such Lender is a
Defaulting Lender; provided, however, that such Defaulting Lender shall only be
entitled to receive fees, interest and repayments and prepayments of Advances to
the extent allocable to the sum of (1) the outstanding principal amount of the
Advances funded by it, and (2) its Pro Rata Share of the stated amount of
Letters of Credit for which it has provided cash collateral satisfactory to the
applicable Issuing Bank pursuant to Section 2.03(a).

 

(b)               Defaulting Lender Cure. If the Borrower, the Administrative
Agent, Swing Line Bank and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender is no longer a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit Advances and Swing Line
Advances to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Shares (without giving effect to Section 2.15(a)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 



59

 

 

 

Section 2.16.             Evidence of Debt.

 

(a)               Each Lender Party shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Advance owing to such Lender Party from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder. The Borrower agrees that upon notice by any
Lender Party to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender Party to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender Party, the Borrower shall promptly execute and deliver to
such Lender Party, with a copy to the Administrative Agent, a Revolving Credit
Note substantially in the form of Exhibit A hereto, respectively, payable to the
order of such Lender Party in a principal amount equal to the Revolving Credit
Commitment of such Lender Party. All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder.

 

(b)               The Register maintained by the Administrative Agent pursuant
to Section 8.07(d) shall include an account for each Lender Party, in which
account shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof.

 

(c)               Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

Section 2.17.             Increases in Credit Facilities.

 

(a)               Request for Increase. Provided that (i) there exists no
Default and (ii) the Borrower shall be in compliance with the covenants
contained in Section 5.04 (as determined on a Pro Forma Basis, (x) after giving
full effect to the incurrence of the requested Incremental Facility, and (y)
assuming for such purposes that all Incremental Revolving Credit Commitments
under all previously incurred and then-outstanding Incremental Revolving Credit
Facilities, and all Incremental Revolving Credit Commitments under the requested
Incremental Revolving Facility (if any), are fully drawn), upon written notice
to the Administrative Agent, the Borrower may, from time to time, on the terms
and conditions set forth in the applicable Incremental Assumption Agreement,
request (x) an increase in the Revolving Credit Facility (each an “Incremental
Revolving Credit Facility”), (y) the upsizing of an existing Incremental Term
Facility or the creation of one or more new term loan facilities (each an
“Incremental Term Facility” and, together with any Incremental Revolving Credit
Facility, an “Incremental Facility”); provided, however, that in no event shall
the aggregate principal amount of all Incremental Facilities incurred after the
Closing Date exceed the Incremental Amount at such time; provided, further that
any such request for an Incremental Facility shall be in a minimum amount of
$25,000,000. If the Borrower elects to request that existing Revolving Credit
Lenders participate in an Incremental Facility, then at the time of sending such
notice, the Borrower shall request that the Administrative Agent promptly notify
the Revolving Credit Lenders of such request and (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Revolving Credit
Lenders).

 



60

 

 

(b)               Lender Elections to Increase. If requested by the Borrower to
participate in an Incremental Facility, each Lender shall notify the
Administrative Agent within such time period as set forth in the notice referred
to in clause (a) whether or not it agrees to participate in the Incremental
Facility and, if so, by what principal amount. Any Lender not responding within
such time period shall be deemed to have declined to participate in the
applicable Incremental Facility. The Administrative Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

 

(c)               Additional Lenders. Subject to the approval of the
Administrative Agent and the Joint Lead Arrangers and, in the case of any
Incremental Revolving Credit Facility, each Issuing Bank and the Swing Line Bank
(which approvals shall not be unreasonably withheld), the Borrower may, in lieu
of or in addition to requesting that existing Lenders provide such increase,
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and the
Joint Lead Arrangers, and their respective counsel.

 

(d)               Terms and Conditions of Incremental Facilities. Each
Incremental Revolving Credit Facility shall be on the same terms and conditions
as are applicable to the existing Revolving Credit Facility. Each Incremental
Term Facility shall (A) be an unsecured term loan that is pari passu as to right
of payment with the Revolving Credit Facility, (B) mature no earlier than the
Latest Maturity Date, (C) at the time it is made, have a weighted average life
to maturity that is no shorter than the longest remaining weighted average life
to maturity of any then-outstanding Incremental Term Facility, (D) have terms
and conditions (excluding interest rates (including through fixed interest
rates), interest margins, rate floors, fees, funding discounts, original issue
discounts and prepayment or redemption premiums and terms) consistent with the
Revolving Credit Facility, and to the extent not consistent with the terms and
conditions of the Revolving Credit Facility due to the nature of such loans as
term loans, subject to the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), (E) not have the benefit of any financial
maintenance covenants more restrictive or onerous than the covenants set forth
in Section 5.04 unless the Lenders under the other Facilities also have the
benefit of such financial maintenance covenant on the same terms, or such
financial maintenance covenant applies only after the latest Maturity Date then
applicable to any Facility, and (F) require that any mandatory prepayments be
made in accordance with Section 2.06(b) hereof.

 



61

 

 

(e)               In connection with any Incremental Facility this Agreement may
be amended pursuant to the applicable Incremental Assumption Agreement, which
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Joint Lead Arrangers, to reflect any technical changes necessary to give
effect to such increase in accordance with its terms as set forth herein and to
reflect such increase as a facility hereunder, which may include the addition of
an Incremental Term Facility as a new term facility and the inclusion of any
such new term facility in calculations of amounts outstanding under this
Agreement and in the provisions relating to prepayments set forth in
Section 2.06 and to amendments and waivers set forth in Section 8.01.

 

(f)                Effective Date and Allocations. After satisfaction of the
conditions set forth in this Section 2.17 with respect to the applicable
Incremental Facility, the Administrative Agent and the Borrower shall determine
the effective date (the “Incremental Facility Effective Date”) and the final
allocation of such Incremental Facility. The Administrative Agent shall promptly
notify the Borrower and the Appropriate Lenders (including Eligible Assignees
that become Lenders in accordance with clause (c) above) of the final allocation
of such Incremental Facility and the Incremental Facility Effective Date.

 

(g)               Conditions to Effectiveness of Increase. As a condition
precedent to such Incremental Facility, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Incremental
Facility Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to the Incremental Facility, and
(ii) in the case of the Borrower, certifying that, before and after giving
effect to the Incremental Facility, and the drawings thereunder on the relevant
Incremental Facility Effective Date, (A) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct on and
as of the Incremental Facility Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (g) and (h) of Section 4.01 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (b) and (c), respectively,
of Section 5.03, (B) no Default exists or would exist after giving full pro
forma effect to the requested Incremental Facility and (C) the Borrower is in
compliance with the covenants in Section 5.04 (determined on a Pro Forma Basis
(x) after giving full effect to the incurrence of the requested Incremental
Facility, and (y) assuming for such purposes that all Incremental Revolving
Credit Commitments under all previously incurred and then-outstanding
Incremental Revolving Credit Facilities, and all Incremental Revolving Credit
Commitments under the requested Incremental Revolving Facility (if any), are
fully drawn) (together with calculations in detail reasonably satisfactory to
the Joint Lead Arrangers). In the case of an Incremental Revolving Credit
Facility, the Borrower shall prepay any Revolving Credit Advances outstanding on
the Incremental Facility Effective Date (and pay any additional amounts required
pursuant to Section 8.04(c)) to the extent necessary to keep the outstanding
Revolving Credit Advances ratable with any revised Pro Rata Shares arising from
any nonratable increase in the Revolving Credit Commitments under this Section.

 



62

 

 

(h)               Conflicting Provisions. This Section 2.17 shall supersede any
provisions in Section 2.13 or 8.01 to the contrary.

 

(i)                 Amendments. The Lenders hereby authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to make such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with incurrent of any
Incremental Facility on terms consistent with the relevant provisions of this
Section 2.17(i).

 

Section 2.18.             LIBOR Successor Rate

 

(a)               Notwithstanding anything herein to the contrary or in any
other Loan Document, if the Administrative Agent determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred with respect to the
Eurodollar Rate for any Available Currency, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurodollar Rate for such
Available Currency with a Benchmark Replacement for such Available Currency; and
any such amendment will become effective at 5:00 p.m. New York City time on the
fifth (5th) Business Day after the Administrative Agent has provided such
proposed amendment to all Lenders, so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Until the Benchmark Replacement with
respect to the Eurodollar Rate for any Available Currency is effective, each
advance, conversion and renewal of a Eurodollar Rate Advance will continue to
bear interest with reference to the Eurodollar Rate for such Available Currency;
provided however, during a Benchmark Unavailability Period with respect to any
Available Currency (i) any pending selection of, conversion to or renewal of a
Eurodollar Rate Advance that has not yet gone into effect shall be deemed to be
a selection of, conversion to or renewal of a Base Rate Advance with respect to
such Eurodollar Rate Advance in the Dollar Equivalent amount of such Eurodollar
Rate Advance, (ii) all outstanding Eurodollar Rate Advances in such Available
Currency shall automatically be (A) if in Dollars, converted to Base Rate
Advances at the expiration of the existing Interest Period (or sooner, if
Administrative Agent cannot continue to lawfully maintain such affected
Eurodollar Rate Advance) or (B) if in an Alternative Currency, converted a Base
Rate Advances in the Dollar Equivalent amount of such Eurodollar Rate Advance at
the expiration of the existing Interest Period (or sooner, if the Administrative
Agent cannot continue to lawfully maintain such affected Eurodollar Rate Advance
in such Alternative Currency) and (iii) the component of the Base Rate based
upon the Eurodollar Rate will not be used in any determination of the Base Rate.

 

(b)               In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 



63

 

 

(c)               The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) the implementation of any Benchmark Replacement, (ii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iii) the
commencement of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or the Lenders pursuant
to this Section 2.18 including any determination with respect to a tenor, rate
or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.18.

 

(d)               As used in this Section 2.18:

 

“Benchmark Replacement” means, with respect to any Available Currency, the sum
of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower for such Available Currency giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body with
respect to such Available Currency or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Eurodollar Rate for (A) with respect to Eurodollar Rate Advances in Dollars,
U.S. dollar-denominated credit facilities or (B) with respect to Eurodollar Rate
Advances in Alternative Currencies, U.S. credit facilities providing for loans
in such Alternative Currency and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate for any Available Currency with an alternate benchmark rate for
each applicable Interest Period for such Available Currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrower (a) giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Eurodollar Rate in such Available Currency with the applicable Benchmark
Replacement for such Available Currency (excluding such spread adjustment) by
the Relevant Governmental Body with respect to such Available Currency or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Eurodollar Rate for (A) with respect to Eurodollar Rate
Advances in Dollars, U.S. dollar-denominated credit facilities or (B) with
respect to Eurodollar Rate Advances in Alternative Currencies, U.S. credit
facilities providing for loans in such Alternative Currency and (b) which may
also reflect adjustments to account for (i) the effects of the transition from
the Eurodollar Rate for such Available Currency to the Benchmark Replacement for
such Available Currency and (ii) yield- or risk-based differences between the
Eurodollar Rate and the Benchmark Replacement for such Available Currency.

 



64

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement for any Available Currency, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Available Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate for any Available Currency:

 

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Eurodollar Rate for such Available Currency permanently or
indefinitely ceases to provide the Eurodollar Rate for such Available Currency;
or

 

(2)       in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate for any Available Currency:

 

(1)       a public statement or publication of information by or on behalf of
the administrator of the Eurodollar Rate for such Available Currency announcing
that such administrator has ceased or will cease to provide the Eurodollar Rate
for such Available Currency, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate for such Available Currency;

 



65

 

 

(2)       a public statement or publication of information by an Official Body
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of the Eurodollar Rate for such Available Currency, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurodollar Rate for such Available Currency, a resolution
authority with jurisdiction over the administrator for the Eurodollar Rate for
such Available Currency or a court or an entity with similar insolvency or
resolution authority over the administrator for the Eurodollar Rate for such
Available Currency, which states that the administrator of the Eurodollar Rate
for such Available Currency has ceased or will cease to provide the Eurodollar
Rate for such Available Currency permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the Eurodollar Rate for such Available Currency;
or

 

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate for such Available
Currency or an Official Body having jurisdiction over the Administrative Agent
announcing that the Eurodollar Rate for such Available Currency is no longer
representative.

 

“Benchmark Unavailability Period” means, with respect to any Available Currency,
if a Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to the Eurodollar Rate for such Available Currency and
solely to the extent that the Eurodollar Rate for such Available Currency has
not been replaced with a Benchmark Replacement, the period (x) beginning at the
time that such Benchmark Replacement Date for such Available Currency has
occurred if, at such time, no Benchmark Replacement for such Available Currency
has replaced the Eurodollar Rate for such Available Currency for all purposes
hereunder in accordance with Section 2.18 and (y) ending at the time that a
Benchmark Replacement for such Available Currency has replaced the Eurodollar
Rate for such Available Currency for all purposes hereunder pursuant to Section
2.18.

 

“Early Opt-in Event” means a determination by the Administrative Agent that
(a) with respect to Eurodollar Rate Advances in Dollars, U.S. dollar-denominated
credit facilities being executed at such time, or that include language similar
to that contained in this Section 2.18, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Eurodollar Rate for loans in Dollars or (b) with respect to Eurodollar Rate
Advances in Alternative Currencies, U.S. credit facilities providing for loans
in such Alternative Currency being executed at such time, or that include
language similar to that contained in this Section 2.18, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate for loans in such Alternative Currency.

 



66

 

 

“Relevant Governmental Body” means (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Alternative Currency Loans, in
addition to the Persons named in clause (a) of this definition, the comparable
Official Body or other applicable Person for loans in such Alternative Currency
as determined by the Administrative Agent in its sole discretion.

 

Article III

CONDITIONS OF EFFECTIVENESS, LENDING AND
ISSUANCES OF LETTERS OF CREDIT

 

Section 3.01.             Conditions Precedent to the Closing Date. The
effectiveness of this Agreement, and the obligation of each Lender to make an
Advance or of any Issuing Bank to issue a Letter of Credit, and the occurrence
of the Closing Date, is subject to the satisfaction of the following conditions
precedent:

 

(a)               The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Joint Lead Arrangers and the
Administrative Agent (unless otherwise specified) and (except for the Notes) in
sufficient copies for each Lender Party:

 

(i)                 Notes payable to the order of the Lenders to the extent
timely requested by such Lenders, pursuant to Section 2.16.

 

(ii)              The Administrative Agent shall have received a copy of this
Agreement duly executed and delivered by each party thereto.

 

(iii)            Certified copies of (A) the resolutions of the board of
directors or of the members or managers of the Borrower approving the execution,
delivery and performance of this Agreement and each other Loan Document, and (B)
all documents evidencing other necessary corporate action and governmental and
other third party approvals and consents, if any, with respect to this Agreement
and the other Loan Documents.

 



67

 

 

(iv)             A copy of a certificate of the Secretary of State of the
jurisdiction of incorporation or organization of the Borrower, dated reasonably
near the Closing Date, certifying (A) as to a true and correct copy of the
charter, articles of incorporation or articles of organization, as the case may
be (“Organizational Documents”) of the Borrower and each amendment thereto on
file in such Secretary’s office and (B) that (1) such amendments are the only
amendments to the Borrower’s Organizational Documents on file in such
Secretary’s office, (2) if applicable, the Borrower has paid all franchise taxes
to the date of such certificate and (C) the Borrower is duly incorporated or
organized and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its incorporation or organization.

 

(v)               A certificate of the Borrower, signed on behalf of the
Borrower by a Responsible Officer, dated the date of the Closing Date (the
statements made in which certificate shall be true on and as of the Closing
Date), certifying as to (A) the absence of any amendments to the Organizational
Documents of the Borrower since the date of the Secretary of State’s certificate
referred to in Section 3.01(a)(iv), (B) a true and correct copy of the bylaws or
operating agreement, as applicable, of the Borrower as in effect on the date on
which the resolutions referred to in Section 3.01(a)(iii) were adopted and on
the date of the Closing Date, (C) the due incorporation/organization and good
standing or valid existence of the Borrower as a corporation or limited
liability company organized under the laws of the jurisdiction of its
incorporation or organization, and the absence of any proceeding for the
dissolution or liquidation of the Borrower, (D) (x) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Closing Date and (y) the absence of any event
occurring and continuing, or resulting from the Closing Date, that constitutes a
Default and (E) the current Debt Ratings.

 

(vi)             A certificate of a Responsible Officer of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(vii)          A favorable opinion of Barrett McNagny, LLP counsel for the
Borrower, in substantially the form of Exhibit D hereto and as to such other
matters as the Administrative Agent or the Joint Lead Arrangers may reasonably
request.

 

(viii)        Evidence satisfactory to the Administrative Agent and the Joint
Lead Arrangers that a nationally recognized Process Agent shall have been
appointed as Process Agent under Section 8.12 hereof.

 

(b)               There has been no event or condition since December 31, 2018
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 



68

 

 

(c)               There shall exist no action, suit, investigation, litigation
or proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to have a Material Adverse Effect other than the matters
described on Schedule 4.01(f) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document, and there shall have been no adverse change in the status, or
financial effect on, the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.

 

(d)               The Borrower shall have paid (i) all accrued fees of the Joint
Lead Arrangers, the Administrative Agent and the Lender Parties and all accrued
expenses of the Joint Lead Arrangers (including the accrued fees and expenses of
counsel to the Joint Lead Arrangers and the Administrative Agent, and local
counsel to the Lender Parties), and (ii) all accrued and unpaid interest, fees,
expenses, and reimbursement Obligations pursuant to the terms of the Existing
Credit Agreement or otherwise due in respect of the Existing Credit Facilities.

 

(e)               All advances and other amounts owing under the Existing Credit
Agreement shall have been repaid in full. The commitments under the Existing
Credit Agreement shall have terminated and the letters of credit issued
thereunder shall have been canceled or the reimbursement of draws thereunder
provided for in a manner acceptable to the Administrative Agent (it being
understood that treating such letters of credit as Existing Letters of Credit
hereunder is acceptable to the Administrative Agent), and all Liens and
guaranties supporting any Debt under the Existing Credit Agreement shall have
been fully released and terminated.

 

(f)                The Administrative Agent and the Lender Parties shall have
received, at least three (3) Business Days prior to the Closing Date, an
executed Certificate of Beneficial Ownership (in form and substance acceptable
to the Administrative Agent and each Lender Party), and shall have received, at
least three (3) Business Days prior to the Closing Date all other documentation
and other information requested at least seven (7) days prior to the Closing
Date in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Section 3.02.             Conditions Precedent to Each Borrowing and Issuance
and Renewal. The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving
Credit Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the initial Borrowing), and the obligation of an Issuing Bank to
issue a Letter of Credit (including the initial issuance) or renew a Letter of
Credit and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance or Notice of Renewal and the acceptance by the
Borrower of the proceeds of such Borrowing or of such Letter of Credit or the
renewal of such Letter of Credit shall constitute a representation and warranty
by the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance or renewal such statements are true):

 



69

 

 

(i)                 the representations and warranties contained in each Loan
Document (other than the representations and warranties included in Section
4.01(g)(ii) and Section 4.01(f)(i)) are true and correct in all material
respects (provided, that those representations and warranties which are already
qualified as to materiality or as to Material Adverse Effect shall be true and
correct in all respects (after giving effect to such qualification therein)) on
and as of such date, before and after giving effect to such Borrowing or
issuance or renewal and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations or warranties
that, by their terms, refer to a specific date other than the date of such
Borrowing or issuance or renewal, in which case as of such specific date; and

 

(ii)              no Default has occurred and is continuing, or would result
from such Borrowing or issuance or renewal or from the application of the
proceeds therefrom;

 

(b)               in the case of a Borrowing to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Advances to be denominated in an
Alternative Currency) or the Issuing Bank (in the case of any Letter of Credit
to be denominated in an Alternative Currency) would make it impracticable for
such Borrowing to be denominated in the relevant Alternative Currency; and

 

(c)               the Administrative Agent shall have received such other
approvals, opinions or documents as the Administrative Agent or the Joint Lead
Arrangers may reasonably request.

 

Section 3.03.             Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.             Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:

 

(a)               The Borrower and each of its Subsidiaries (i) is a corporation
or a limited liability company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation or limited liability
company in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite entity
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted and to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party.

 



70

 

 

(b)               [Reserved].

 

(c)               The execution, delivery and performance by the Borrower of
each Loan Document are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Borrower’s charter or bylaws, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award or (iii) conflict with or result in the breach of, or the creation of (or
the requirement to create) any Lien under or constitute a default or require any
payment to be made under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting the Borrower,
any of its Subsidiaries or any of their properties.

 

(d)               No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required for the due execution, delivery, recordation, filing or
performance by the Borrower of any Loan Document.

 

(e)               This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms.

 

(f)                There is no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could be reasonably likely to have a Material
Adverse Effect (other than the Disclosed Litigation) or (ii) purports to affect
the legality, validity or enforceability of any Loan Document, and there has
been no material adverse change in the status, or financial effect on the
Borrower or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

 

(g)               (i) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at, December 31, 2018, and the related Consolidated statement of
income and Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an unqualified
opinion of Ernst & Young LLP, independent public accountants, and the
Consolidated balance sheet of the Borrower and its Subsidiaries as at September
30, 2019, and the related Consolidated statements of income and Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the nine months
then ended, duly certified by the Chief Financial Officer of the Borrower,
copies of which have been furnished to each Lender Party, fairly present,
subject, in the case of said balance sheet as at September 30, 2019, and said
statements of income and cash flows for the nine months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP applied on a consistent basis. (ii) Since December 31,
2018, there has been no Material Adverse Change and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

 



71

 

 

(h)               [Reserved].

 

(i)                 Neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

 

(j)                 Neither the Borrower nor any of its Subsidiaries is engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Advance or drawings under any Letter of
Credit will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock.

 

(k)               Neither the Borrower nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(l)                 No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan that has resulted in or is reasonably expected to
result in a material liability of the Borrower or any ERISA Affiliate.

 

(i)                 Neither the Borrower nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan.

 

(ii)              Neither the Borrower nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent
or has been terminated, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 305 of ERISA,
and no such Multiemployer Plan is reasonably expected to be insolvent or to be
terminated, within the meaning of Title IV of ERISA or to be in “endangered” or
“critical” status within the meaning of Section 305 of ERISA.

 



72

 

 

(m)             The Borrower and its Subsidiaries conduct in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties.
Such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(n)               The Borrower and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all tax returns (Federal,
state, local and foreign) required to be filed and has paid all taxes shown
thereon to be due, together with applicable interest and penalties.

 

(o)               The Borrower and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(p)               The Borrower and its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, trade secrets, know-how, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of the Borrower, no
product, service, process, method, substance, part or other material now used,
or now contemplated to be used, by the Borrower or any Subsidiary infringes,
misappropriates or otherwise violates upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. To
the knowledge of the Borrower, there has been no unauthorized use, access,
interruption, modification, corruption or malfunction of any information
technology assets or systems (or any information or transactions stored or
contained therein or transmitted thereby) owned or used by the Borrower or any
of its Subsidiaries, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(q)               No Covered Entity is a Sanctioned Person. To the knowledge of
the Borrower, no director, officer, employee, agent, affiliate or representative
of any Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (i) has any of its assets in a Sanctioned
Country, a Designated Jurisdiction or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law, (ii) does business in
or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country, a Designated Jurisdiction or Sanctioned Person in
violation of any Anti-Terrorism Law, or (iii) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law. The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.

 



73

 

 

(r)                The Borrower and its Subsidiaries, and all affiliates and
representatives thereof, have conducted their business in compliance with all
Anti-Corruption Laws and Anti-Terrorism Laws and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws and applicable Sanctions.

 

(s)                The Borrower is not an EEA Financial Institution.

 

(t)                 The Certificate of Beneficial Ownership for the Borrower
executed and delivered to the Administrative Agent and the Lenders on or prior
to the date of this Agreement, as updated from time to time in accordance with
this Agreement, is accurate, complete and correct as of the date hereof and as
of the date any such update is delivered.

 

Article V

COVENANTS OF THE BORROWER

 

Section 5.01.             Affirmative Covenants. So long as any Advance or any
other Obligation of the Borrower under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a)               Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, all Anti-Terrorism Laws and the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970.

 

(b)               Payment of Taxes, Etc. Pay and discharge, and cause each of
its Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

(c)               Compliance with Environmental Laws. Comply, and cause each of
its Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 



74

 

 

(d)               Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance (i) in such amounts, with such deductibles
and covering such properties and assets, and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar assets and
properties in the same localities in which the Borrower or such Subsidiary
operates, and (ii) provided by responsible, financially sound and reputable
insurance companies or associations that are not Affiliates of the Borrower,
provided, that the Borrower and its Subsidiaries may self-insure through one or
more captive insurance subsidiaries in respect of such risks with respect to
which similarly situated companies of established reputation engaged in similar
businesses commonly self-insure.

 

(e)               Preservation of Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (and in the case of the Borrower, its existences as a registered
organization in a state within the United States or in the District of
Columbia), legal structure, legal name, rights (charter and statutory), permits,
licenses, approvals, privileges and franchises; provided, however, that (i) the
Borrower may cause any of its Subsidiaries to change its legal structure and/or
legal name so long as such change does not reduce, diminish, impair or otherwise
disadvantage the Borrower, such Subsidiary or the Lender Parties in any material
respect, (ii) the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(d) and (iii) neither the Borrower nor
any of its Subsidiaries shall be required to preserve any right, permit,
license, approval, privilege or franchise if the Board of Directors of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lender Parties.

 

(f)                Visitation Rights. At any reasonable time and from time to
time, permit any of the Administrative Agent or any of the Lender Parties, or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants.

 

(g)               Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 



75

 

 

(h)               Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

(i)                 Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

(j)                 Use of Proceeds. Use the proceeds of the Advances solely to
provide working capital for the Borrower and its Subsidiaries and for other
general corporate purposes, including, without limitation, for purposes of
making capital expenditures, share repurchases and acquisitions and other
Investments.

 

(k)               Anti-Money Laundering/International Trade Law Compliance. Each
Covered Entity shall comply with all Anti-Terrorism Laws and all Anti-Corruption
Laws, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions. The Borrower shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.

 

Section 5.02.             Negative Covenants. So long as any Advance or any
other Obligation of the Borrower under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will not, at any time:

 

(a)               Liens, Etc. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(i)                 Liens created under the Loan Documents;

 

(ii)              Permitted Liens;

 

(iii)            Liens existing on the date hereof and listed on Schedule
5.02(a) and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 5.02(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 5.02(b);

 



76

 

 

(iv)             purchase money Liens arising from financings upon or in real
property or equipment acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Debt incurred solely for the purpose of
financing the acquisition, construction or improvement of any such property or
equipment to be subject to such Liens, or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced;

 

(v)               Liens on or with respect to the Equity Interests or assets of
a newly-formed or newly-acquired Subsidiary granted in connection with financing
the formation of, or the acquisition of all of the Equity Interests or all or
substantially all of the assets of, such Person; and

 

(vi)             Liens not otherwise permitted under this Section 5.02(a) which
secure Debt of the Borrower; provided that the aggregate principal amount of
Debt secured by such Liens shall not exceed, in the aggregate, at any time, the
amount that is (1) 15.0% of the Consolidated Net Tangible Assets of the Borrower
and its Subsidiaries minus (2) the aggregate principal amount of Debt
outstanding at such time that was incurred pursuant to Section 5.02(b)(v) below,
as determined immediately prior to the incurrence of such Debt.

 

(b)               Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

 

(i)                 Debt owed to the Borrower or a wholly owned Subsidiary of
the Borrower;

 

(ii)              the Surviving Debt, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt, provided that
the terms of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents, provided further that the principal
amount of such Surviving Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing (except by an amount equal to a reasonable premium paid, and
reasonable fees and expenses incurred, in connection with such refinancing), and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing, provided still
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Borrower or the Lender Parties
than the terms of any agreement or instrument governing the Surviving Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate;

 



77

 

 

(iii)            Debt of a newly-formed or newly-acquired Subsidiary owed to a
Person financing the formation of such Subsidiary or the acquisition of all of
the Equity Interests in or all or substantially all of the assets of such
Subsidiary;

 

(iv)             indorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business; and

 

(v)               so long as no Event of Default has occurred and is continuing
or would result therefrom, other Debt in an aggregate principal amount at any
time outstanding not to exceed the amount that is (1) 15.0% of the Consolidated
Net Tangible Assets of the Borrower and its Subsidiaries minus (2) the aggregate
principal amount of Debt secured by Liens at such time that was incurred
pursuant to Section 5.02(a)(vi) above, as determined immediately prior to the
incurrence of such Debt.

 

(c)               Change in Nature of Business. Make, or permit any of its
Material Subsidiaries to make, any material change in the nature of its business
as carried on at the date hereof.

 

(d)               Mergers, Etc. Merge into or consolidate with any Person or
permit any Person to merge into it, or permit any of its Subsidiaries to do so,
except that:

 

(i)                 any Subsidiary of the Borrower may merge into or consolidate
with the Borrower or any other Subsidiary of the Borrower, provided that, in the
case of any such merger or consolidation, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower; and

 

(ii)              in connection with any acquisition permitted under
Section 5.02(f), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that the Person surviving such merger shall be a wholly owned
Subsidiary of the Borrower;

 

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation.

 



78

 

 

(e)               Sales, Etc., of Assets. Sell, lease, transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease, transfer or
otherwise dispose of, all or substantially all of the assets of the Borrower and
its Subsidiaries, taken as a whole.

 

(f)                Investments in Other Persons. Make, or permit any of its
Subsidiaries to make, any Investment in any Person, except:

 

(i)                 Investments of the Borrower in any wholly-owned Subsidiary
and Investments of any wholly-owned Subsidiary in the Borrower or in another
wholly-owned Subsidiary;

 

(ii)              loans and advances to employees in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $500,000 at any time outstanding;

 

(iii)            Investments by the Borrower and its Subsidiaries in cash
equivalents or short term investments; and

 

(iv)             other Investments, provided, that, both before and after giving
effect to any such Investment the Borrower is in compliance with the covenants
contained in Section 5.04, calculated on a Pro Forma Basis, based on the
financial statements most recently delivered to the Lender Parties pursuant to
Section 5.03;

 

(g)               Restricted Payments. Declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligation or securities
on account of any Equity Interests of the Borrower, or purchase, redeem or
otherwise acquire for value (or permit any of its Subsidiaries to do so) any
Equity Interests of the Borrower (collectively, “Restricted Payments”), except
that, so long as no Default shall have occurred and be continuing at the time of
any action described in clause (i) through (ii) below or would result therefrom:

 

(i)                 the Borrower may (A) declare and pay dividends and
distributions payable only in common stock of the Borrower, (B) purchase,
redeem, retire, defease or otherwise acquire shares of its capital stock with
the proceeds received contemporaneously from the issue of new shares of its
capital stock with equal or inferior voting powers, designations, preferences
and rights and (C) purchase, redeem, retire or defease any Debt that is
convertible into Equity Interests; and

 

(ii)              the Borrower may make other Restricted Payments so long as the
Borrower is in compliance with the financial covenants set forth in Section 5.04
hereof, calculated on a Pro Forma Basis, based on the financial statements most
recently delivered pursuant to Section 5.03.

 

(h)               Accounting Changes. Make or permit any change in
(i) accounting policies or reporting practices, except as required or permitted
by GAAP, or (ii) Fiscal Year.

 



79

 

 

(i)                 Negative Pledge. Enter into or suffer to exist, or permit
any of its Subsidiaries to enter into or suffer to exist, any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets except in connection with (A) any Surviving Debt and
(B) any Debt permitted by Section 5.02(b)(iii).

 

(j)                 Payment Restrictions Affecting Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents and (ii) any agreement or instrument
evidencing Surviving Debt.

 

(k)               Sanctions; Anti-Money Laundering; Anti-Corruption Law.

 

(i)                 Become, or permit any Covered Entity to become, a Sanctioned
Person; or

 

(ii)              Either in its own right, or through any third party, (A) have
any of its assets (or permit any Covered Entity to have any of its assets) in a
Sanctioned Country or Designated Jurisdiction, or in the possession, custody or
control of a Sanctioned Person, in violation of any Anti-Terrorism Law, (B) do
business in or with (or permit any Covered Entity to do business in or with), or
derive (or permit any Covered Entity to derive) any of its income from
investments in or transactions with, any Sanctioned Country or Designated
Jurisdiction, or any Sanctioned Person in violation of any Anti-Terrorism Law,
(C) engage in (or permit any Covered Entity to engage in) any dealings or
transactions prohibited by any Anti-Terrorism Law; or (D) use the Advances to
fund, directly or through any Covered Entity, any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Designated Jurisdiction, or a Sanctioned Person, or in violation of any
Anti-Terrorism Law; or

 

(iii)            Repay or prepay the Obligations with funds derived from any
unlawful activity; or

 

(iv)             Use, or permit any Covered Entity to use any Advances or any
proceeds thereof for any purpose which would breach any Anti-Corruption Laws,
any Sanctions or any Anti-Terrorism Laws in any jurisdiction in which the
Borrower or any of its Subsidiaries conduct business.

 

Section 5.03.             Reporting Requirements. So long as any Advance or any
other Obligation of the Borrower under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties:

 



80

 

 

(a)               Default Notice. As soon as possible and in any event within
two days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto.

 

(b)               Annual Financials. As soon as available and in any event
within 90 days after the end of each Fiscal Year, a copy of the annual audit
report for such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an opinion acceptable to the Required Lenders
of Ernst & Young LLP or other independent public accountants of recognized
standing acceptable to the Required Lenders together with (i) a certificate of a
Financial Officer of the Borrower stating that no Default has occurred and is
continuing or, if a default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (ii) a certificate in substantially the form of
Exhibit E hereto demonstrating the computations used by the Borrower in
determining compliance with the covenants contained in Section 5.04; provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

 

(c)               Quarterly Financials. As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, a Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Financial Officer of the Borrower as having
been prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto,
and (ii) a certificate in substantially the form of Exhibit E hereto
demonstrating the computations used by the Borrower in determining compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP.

 



81

 

 

(d)               Debt Rating. Any announcement of a change in a Debt Rating.

 

(e)               Litigation. Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings in which the
amount involved is in excess of $50,000,000 before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Borrower or any of its Subsidiaries of the type described
in Section 4.01(f), and promptly after the occurrence thereof, notice of any
material adverse change in the status or the financial effect on the Borrower or
any of its Subsidiaries of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(f)                ERISA. ERISA Events and ERISA Reports. (A) Promptly and in
any event within 10 days after the Borrower or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the Borrower describing such ERISA Event and the action, if
any, that the Borrower or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.

 

(i)                 Plan Terminations. Promptly and in any event within two
Business Days after receipt thereof by the Borrower or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan.

 

(ii)              Multiemployer Plan Notices. Promptly and in any event within
ten Business Days after receipt thereof by the Borrower or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(B) the termination, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by the Borrower or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

 

(g)               Environmental Conditions. Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
noncompliance by the Borrower or any of its Subsidiaries with any Environmental
Law or Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 

(h)               Other Information. Such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or any of its Subsidiaries as the
Administrative Agent or the Joint Lead Arrangers, or any Lender Party through
the Administrative Agent, may from time to time reasonably request and such
other information and documentation for purposes of compliance by the
Administrative Agent or any Lender Party with applicable laws (including,
without limitation, the Patriot Act and other “know your customer” and
anti-money laundering rules and regulations) and any policy or procedure
implemented by the Administrative Agent or such Lender Party to comply therewith
as the Administrative Agent or such Lender Party may from time to time
reasonably request.

 

Section 5.04.             Financial Covenants. So long as any Advance or any
other Obligation of the Borrower under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 



82

 

 

 

(a)               Debt-Cap Ratio. Maintain, beginning with the fiscal quarter
ending December 31, 2019 and at all times thereafter, a Debt-Cap Ratio of no
more than 0.60:1.00.

 

(b)               Interest Coverage Ratio. Maintain, beginning with the period
of four fiscal quarters ending December 31, 2019 and at all times thereafter,
determined on a Pro Forma Basis, an Interest Coverage Ratio of no less than
2.50:1.00.

 

Article VI

 

EVENTS OF DEFAULT

 

Section 6.01.             Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)               (i) the Borrower shall fail to pay any principal of any
Advance when the same shall become due and payable or (ii) the Borrower shall
fail to pay any interest on any Advance, or the Borrower shall fail to make any
other payment under any Loan Document, in each case under this
clause (ii) within two (2) Business Days after the same becomes due and payable;
or

 

(b)               any representation or warranty made by the Borrower (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or

 

(c)               the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 2.03(e), 2.14, 5.01(e), (f), (i) or
(k), 5.02, 5.03 or 5.04; provided that the Borrower shall have a cure period of
three Business Days for any failure to perform or observe the covenants
contained in Section 5.03; or

 

(d)               the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 10 days after the
earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender Party; or

 

(e)               the Borrower or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of the Borrower or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $100,000,000 either individually or in the
aggregate (but excluding Debt outstanding hereunder), when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

 



83

 

 

(f)               the Borrower or any of its Material Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Material Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 30 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or the Borrower or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or

 

(g)              any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $100,000,000 shall be rendered
against the Borrower or any of its Subsidiaries and shall remain unpaid and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(h)              any provision of any Loan Document after delivery thereof
pursuant to Section 3.01 or 5.01(k) shall for any reason cease to be valid and
binding on or enforceable against the Borrower party to it, or any the Borrower
shall so state in writing; or

 

(i)                a Change of Control shall occur; or

 

(j)                any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Borrower and the ERISA Affiliates related to such ERISA Event)
exceeds $20,000,000; or

 



84

 

 

(k)              the Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $20,000,000 or requires payments exceeding $5,000,000 per
annum; or

 

(l)               the Borrower or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
termination the aggregate annual contributions of the Borrower and the ERISA
Affiliates to all Multiemployer Plans that are then being terminated have been
or will be increased over the amounts contributed to such Multiemployer Plans
for the plan years of such Multiemployer Plans immediately preceding the plan
year in which termination occurs by an amount exceeding $20,000,000; or

 

(m)             any representation or warranty contained in Section 4.01(r) is
or becomes false or misleading at any time;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances
by a Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, (A) by notice to the Borrower, declare the Notes, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (B) by notice to each
party required under the terms of any agreement in support of which a Standby
Letter of Credit is issued, request that all Obligations under such agreement be
declared to be due and payable and (C) by notice to any Issuing Bank, direct
such Issuing Bank to deliver a Default Termination Notice to the beneficiary of
each Standby Letter of Credit issued by it, and such Issuing Bank shall deliver
such Default Termination Notices; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, (x) the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender pursuant to
Section 2.02(b)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (y) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 



85

 

 

Section 6.02.             Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, such
deposit in the L/C Cash Collateral Account shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent, determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account (including
following the Termination Date), such funds shall be applied to reimburse the
Issuing Banks or Revolving Credit Lenders, as applicable, to the extent
permitted by applicable law.

 

Article VII

 

THE ADMINISTRATIVE AGENT, ETC.

 

Section 7.01.             Authorization and Action. Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable) and an Issuing Bank
(if applicable)) hereby appoints and authorizes the Joint Lead Arrangers and the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Joint Lead Arrangers and the Administrative Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Notes), neither the Administrative Agent nor the Joint Lead Arrangers shall
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that neither the Administrative Agent nor the Joint Lead
Arrangers shall be required to take any action that exposes the Administrative
Agent nor the Joint Lead Arrangers to personal liability or that is contrary to
this Agreement or applicable law. The Administrative Agent agrees to give to
each Lender Party prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement. Except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrower or any authorized
signatories of the Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Borrower or any
such authorized signatory in doing so.

 



86

 

 

Section 7.02.             Reliance, Etc. Neither the Joint Lead Arrangers nor
the Administrative Agent nor any of their respective directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with the Loan Documents, except for its or their
own gross negligence or willful misconduct. Without limitation of the generality
of the foregoing, the Joint Lead Arrangers and the Administrative Agent: (a) may
treat the payee of any Note as the holder thereof until, in the case of the
Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Assumption entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of the
Administrative Agent or the Joint Lead Arrangers, the Administrative Agent or
the Joint Lead Arrangers has received notice from the Administrative Agent that
it has received and accepted such Assignment and Assumption, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of the Borrower or to inspect the property (including
the books and records) of the Borrower; (e) shall not be responsible to any
Lender Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram or facsimile) believed by it to be genuine and
signed or sent by the proper party or parties.

 

Section 7.03.             Bank of America, PNC Bank, Wells Fargo Bank, National
Association and Affiliates. With respect to its Commitments, the Advances made
by it and the Notes issued to it, each of Bank of America, PNC Bank and Wells
Fargo Bank, National Association shall have the same rights and powers under the
Loan Documents as any other Lender Party and may exercise the same as though it
were not the Administrative Agent; and the term “Lender Party” or “Lender
Parties” shall, unless otherwise expressly indicated, include Bank of America,
PNC Bank and Wells Fargo Bank, National Association in their respective
individual capacities. Bank of America, PNC Bank and Wells Fargo Bank, National
Association and their respective affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person that may do business with or own securities of the
Borrower or any such Subsidiary, all as if Bank of America, PNC Bank and Wells
Fargo Bank, National Association were not Joint Lead Arrangers or the
Administrative Agent and without any duty to account therefor to the Lender
Parties.

 



87

 

 

Section 7.04.             Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Joint Lead Arrangers or any other Lender Party and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Joint Lead Arrangers or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

Section 7.05.             Indemnification.

 

(a)              Each Lender Party severally agrees to indemnify each Lead
Arranger and the Administrative Agent (to the extent not promptly reimbursed by
the Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
(a) that no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or such Lead
Arranger’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction with respect to the
Administrative Agent or the Joint Lead Arrangers, as the case may be and (b)
Lenders holding only Incremental Term Advances shall not be required to so
indemnify in respect of matters relating to Letters of Credit (with such
indemnity being provided solely by Lenders holding Revolving Credit
Commitments). Without limitation of the foregoing, each Lender Party agrees to
reimburse the Joint Lead Arrangers and the Administrative Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Lead Arranger or the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

(b)              Each Lender Party severally agrees to indemnify each Issuing
Bank (to the extent not promptly reimbursed by the Borrower) from and against
such Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 



88

 

 

(c)               For purposes of this Section 7.05, the Lender Parties’
respective ratable shares of any amount shall be determined, at any time,
according to the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and owing to the respective Lender Parties, (ii) their
respective Pro Rata Shares of the aggregate Available Amount of all Letters of
Credit outstanding at such time and (iii) their respective Unused Revolving
Credit Commitments at such time; provided that the aggregate principal amount of
Swing Line Advances owing to the Swing Line Bank and of Letter of Credit
Advances owing to such Issuing Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments. The failure of any Lender Party to reimburse the
Administrative Agent or any Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lender
Parties to the Administrative Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent or such Issuing Bank, as the
case may be, for its ratable share of such amount, but no Lender Party shall be
responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

Section 7.06.             Successor Administrative Agent. The Administrative
Agent may resign at any time by giving written notice thereof to the Lender
Parties and the Borrower and may be removed at any time with or without cause by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lender Parties, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent and, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. If within
45 days after written notice is given of the retiring Administrative Agent’s
resignation or removal under this Section 7.06 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (a) the retiring Administrative Agent’s resignation or removal shall
become effective, (b) the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents, and except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement. Notwithstanding the foregoing, in no event shall any
Defaulting Lender be permitted to become a successor Administrative Agent.

 



89

 

 

Section 7.07.             The Joint Lead Arrangers, the Syndication Agents and
the Documentation Agents. It is understood and agreed by all parties hereto that
neither the Joint Lead Arrangers, nor any Syndication Agent, nor any
Documentation Agent shall have any duties or responsibilities under this
Agreement (except, as to the Joint Lead Arrangers, for certain approval rights
expressly provided for herein), and shall have no liability for any actions
taken or not taken in connection with this Agreement or the other Loan
Documents.

 

Section 7.08.      Lender Representations.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the Joint
Lead Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit or the Commitments,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or

 



90

 

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)             In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that none of the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

Article VIII

 

MISCELLANEOUS

 

Section 8.01.             Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that (a) no amendment,
waiver or consent shall, unless in writing and signed by all of the Lenders, do
any of the following at any time: (i) decrease the percentage of (x) the
Commitments, (y) the aggregate unpaid principal amount of the Advances or (z)
the aggregate Available Amount of outstanding Letters of Credit that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder, (ii) amend Section 2.05(a)(ii), Section 2.13 or this Section 8.01, or
any other provision of this Agreement that expressly provides that the consent
of all Lenders, or all affected Lenders, is required, or (iii) amend the
definition of “Required Lenders” or “Pro Rata Share” (provided, that additional
extensions of credit made pursuant to Section 2.17 shall be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Revolving Credit Commitments and the Revolving Credit Advances
are included on the Closing Date); and (b) no amendment, waiver or consent
shall, unless in writing and signed by each Lender if such Lender is directly
affected by such amendment, waiver or consent, (i) increase or extend the
Commitments of such Lender, (ii) reduce the principal of, or interest on, the
Notes held by such Lender or any fees or other amounts payable hereunder to such
Lender, (iii) postpone any date fixed for any scheduled payment of principal of,
or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender, (iv) change the order of application of any
prepayment set forth in Section 2.06 in any manner that materially affects such
Lender, (v) amend Section 1.05 or the definition of “Alternative Currency”, or
(vi) alter the ratable treatment of Obligations arising under any of the Loan
Documents, in a manner that adversely effects such Lender; provided further that
no amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Bank or an Issuing Bank, as the case may be, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Bank or of such Issuing Bank, as the case may be, under this
Agreement; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent of all Lenders or each affected Lender may
be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 



91

 

 

Section 8.02.             Notices, Etc.

 

(a)             All notices and other communications provided for hereunder
shall be in writing (which shall include any electronic transmission by
facsimile (except in the case of the Borrower) or in “.pdf,” “.tiff” or other
customary format) and mailed, sent by electronic mail (to the extent agreed
pursuant to clause (b) below) faxed (except in the case of the Borrower) or
delivered, if to the Borrower, at its address at 7575 West Jefferson Blvd., Fort
Wayne, Indiana 46804, Attention: Richard A. Poinsatte (260-969-3560); if to any
Initial Lender Party, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender Party, at its Domestic Lending
Office specified in the Assignment and Assumption pursuant to which it became a
Lender Party; and if to the Administrative Agent, at its address at PNC
Firstside Center, 500 First Avenue, P7-PFSC-04-I, Pittsburgh, Pennsylvania
15219, Attention: Kimberly Kelly (facsimile 412-762-2905) and with respect to
notices and/or deliveries pursuant to Section 5.03; or, as to the Borrower or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Administrative Agent. All such notices and other
communications shall, when mailed, sent by electronic mail or faxed (provided,
however, that no notice or other communication shall be provided to the Borrower
by facsimile), be effective when deposited in the mails or transmitted in
“.pdf,” “.tiff” or other customary format or by facsimile, respectively, except
that notices and communications to the Administrative Agent pursuant to
Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by facsimile or “.pdf” of an executed counterpart
of any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof; provided, however, that no
such communication shall be delivered to the Borrower by facsimile.

 

(b)             Notices and other communications to the Lender Parties hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise specifically
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 



92

 

 

(c)        (i)       The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Banks and the other Lenders by posting the Communications on the
Platform.

 

(ii)              The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Affiliates
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this section,
including through the Platform.

 

Section 8.03.             No Waiver; Remedies. No failure on the part of any
Lender Party or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under any Note or any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.

 

Section 8.04.             Costs and Expenses; Indemnification.

 

(a)               The Borrower agrees to pay on demand (i) all costs and
expenses of the Joint Lead Arrangers and except as otherwise provided in this
Agreement, also the Administrative Agent, in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, (A) all due diligence, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of counsel for the Joint Lead Arrangers and the Administrative Agent
with respect thereto, including the reasonable fees and expenses of Shearman &
Sterling LLP with respect to advising the Joint Lead Arrangers or the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with the Borrower or with other creditors of the
Borrower or any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto, it being understood and agreed that with respect
to the payment of legal fees and expenses, unless and until the circumstances
set forth in clause (ii) below shall occur, the Borrower shall only be
responsible for the fees and expenses of Shearman & Sterling LLP and any local
counsel selected by it in connection with any and all of the foregoing), and
(ii) all costs and expenses of each of the Joint Lead Arrangers, the
Administrative Agent and each Lender Party in connection with the enforcement of
and/or the protection of its rights under the Loan Documents and Advances made
and Letters of Credit issued hereunder, whether in any action, suit or
litigation, or any bankruptcy, insolvency or other similar proceeding affecting
creditors’ rights generally, or any workout, restructuring or negotiations in
respect of the Loan Documents, such Advances or such Letters of Credit
(including, without limitation, the reasonable fees and expenses of counsel for
each of the Joint Lead Arrangers, the Administrative Agent and each Lender Party
with respect thereto).

 



93

 

 

(b)               The Borrower agrees to indemnify, defend and save and hold
harmless each of Bank of America, BofA Securities, Inc., PNC Bank, PNC Capital
Markets LLC, Wells Fargo Bank, and Wells Fargo Securities, LLC, each Lender
Party and each of their respective Affiliates and their respective partners,
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
settlement costs, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel (including the allocated
cost of internal counsel)) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any actual or
prospective claim, investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the performance by the
parties hereto of their respective obligations hereunder or thereunder or any of
the transactions contemplated thereby or (ii) the actual or alleged presence or
release of Hazardous Materials on any property owned or operated by the Borrower
or any of its Subsidiaries or any Environmental Action relating in any way to
the Borrower or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY. The Borrower also agrees not to
assert, and hereby waives, any claim against any Lead Arranger, the
Administrative Agent, any Lender Party or any of their Affiliates, or any of
their respective partners, officers, directors, employees, agents and advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit or any of
the transactions contemplated hereby. No Indemnified Party shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(c)               If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender Party other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or
2.10(d), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender Party other than on
the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 8.07 as a result
of a demand by the Borrower pursuant to Section 8.07(a), or if the Borrower
fails to make any payment or prepayment of an Advance for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party any
amounts required to compensate such Lender Party for any additional losses,
costs or expenses that it may incur as a result of such payment or Conversion or
such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 



94

 

 

(d)               If the Borrower fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of the Borrower by the Administrative Agent or any Lender Party,
in its sole discretion.

 

(e)               Without prejudice to the survival of any other agreement of
the Borrower hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.12 and this
Section 8.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.

 

Section 8.05.             Right of Set-off. Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under the Loan Documents, irrespective of
whether the Administrative Agent or such Lender Party shall have made any demand
under this Agreement or such Note or Notes and although such Obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of set off, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The Administrative Agent and each
Lender Party agrees promptly to notify the Borrower after any such set-off and
application; provided, further, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender Party and their respective Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Administrative Agent, such Lender
Party and their respective Affiliates may have.

 



95

 

 

Section 8.06.             Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and the Administrative Agent shall have been notified by each Initial Lender
Party that such Initial Lender Party has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent
and each Lender Party and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lender Parties.

 

Section 8.07.             Assignments and Participations.

 

(a)               Each Lender may, and (following a demand by such Lender
pursuant to Section 2.10 or 2.12) upon at least five Business Days’ notice to
such Lender and the Administrative Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of one
or more Facilities, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than $5,000,000 (or such lesser amount as shall be
approved by the Administrative Agent and so long as no Default shall have
occurred and is continuing at the time of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance (other than as to assignments to then existing Lenders
and/or their Affiliates) and recording in the Register, an Assignment and
Assumption, together with any Note or Notes subject to such assignment and
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the processing and recordation fee set forth in
sub-clause (iv) above shall not be payable (A) with respect to an assignment by
any Lender Party to an Affiliate or an Approved Fund of such Lender Party, or
(B) with respect to an assignment (x) which is both by and to an existing Lender
Party or (y) with a stated effective date occurring prior to the 90th day after
the Closing Date hereof.

 



96

 

 

(b)               Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in such Assignment and Assumption,
(i) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender or an
Issuing Bank, as the case may be, hereunder and (ii) the Lender or an Issuing
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than its rights under Sections 2.10, 2.12 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the remaining portion
of an assigning Lender’s or an Issuing Bank’s rights and obligations under this
Agreement, such Lender or such Issuing Bank shall cease to be a party hereto).

 

(c)               By executing and delivering an Assignment and Assumption, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Assumption, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or an Issuing Bank, as the case may be.

 



97

 

 

(d)               The Administrative Agent shall maintain at its address
referred to in Section 8.02 a copy of each Assignment and Assumption delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender Party
from time to time (the “Register”). In addition, the Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender. The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lender Parties may
treat each Person whose name is recorded in the Register as a Lender Party
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or the Administrative Agent or any Lender Party
at any reasonable time and from time to time upon reasonable prior notice.

 

(e)               Upon its receipt of an Assignment and Assumption executed by
an assigning Lender Party and an assignee, together with any Note or Notes
subject to such assignment, the Administrative Agent shall, if such Assignment
and Assumption has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower. In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Assumption and, if any assigning Lender has retained a Commitment
hereunder under such Facility, a new Note to the order of such assigning Lender
in an amount equal to the Commitment retained by it hereunder. Such new Note or
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Assumption and shall otherwise be in substantially the form
of Exhibit A hereto.

 

(f)                Each Issuing Bank may assign to an Eligible Assignee all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that each such assignment
shall be to an Eligible Assignee and the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption.

 

(g)               Each Lender Party may sell participations to one or more
Persons (other than a natural person, a Defaulting Lender or the Borrower or any
of Affiliates thereof) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by
it); provided, however, that (i) such Lender Party’s obligations under this
Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrower, the Administrative Agent and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

 



98

 

 

(h)               Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party.

 

(i)                 Notwithstanding any other provision set forth in this
Agreement, any Lender Party may at any time create a security interest in all or
any portion of its rights under this Agreement (including, without limitation,
the Advances owing to it and the Note or Notes held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

(j)                 No such assignment shall be made (A) to the Borrower or any
of the Borrower’s Affiliates or Subsidiaries, or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

 

(k)               In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and purchases of Letters of
Credit Advances and Swing Line Advances in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



99

 

 

Section 8.08.             Replacement of Lenders. If any Lender (a) requests
compensation under Section 2.10, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.12, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.07), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.10 of Section 2.12)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment), or (b) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 8.01 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent (such Lender, a “Non-Consenting Lender”), then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) at its sole
expense and effort to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Advances and its Commitments
hereunder to one or more Eligible Assignees; in each case, provided that:

 

(i)                the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 8.07(a);

 

(ii)              such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.13) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)              in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12 (A) in the event that as of any date, more than one Lender shall
have an outstanding request for any such compensation, the Borrower shall not
require an assignment by any one Lender requesting such compensation at such
time without also requiring an assignment by all such Lenders, and (B) such
assignment will result in a reduction in such compensation or payments
thereafter;

 

(iv)              in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender, any such assignee shall consent, at the time of such
assignment, to the matters in respect of which such Non-Consenting Lender failed
to consent; and

 

(v)               such assignment does not conflict with applicable laws.

 



100

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 8.09.             Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by “.pdf” shall be effective as delivery of an original executed
counterpart of this Agreement.

 

Section 8.10.             No Liability of the Issuing Banks. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
the Administrative Agent, the Lenders nor any Issuing Bank nor any of their
respective officers or directors shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; (d) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), or any error in interpretation of technical terms therein;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(ii) such Issuing Bank’s willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, such Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Section 8.11.             Confidentiality. The Administrative Agent and each
Lender Party shall hold all information supplied by the Borrower or any of its
Subsidiaries that is marked confidential (the “Confidential Information”)
confidential in accordance with its customary practices for handling
confidential information, provided that, in any event, disclosure may be made
without the consent of the Borrower, (a) to the Administrative Agent’s or such
Lender Party’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective Eligible Assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner regulating such Lender Party or any of
its Affiliates, (d) to any of S&P, Moody’s or Fitch when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender Party, (e) on a confidential basis to
swap counterparties in connection with hedging transactions entered into by a
Lender Party with respect to the Borrower or any of obligations of the Borrower
and (f) as may be reasonably necessary in connection with the enforcement of the
rights and remedies of the Lender Parties under the Loan Documents.

 



101

 

 

Section 8.12.             Jurisdiction, Etc.

 

(a)               Each of the parties hereto hereby irrevocably and
unconditionally (i) agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or in equity, whether in
contract, tort or otherwise, against any other party hereto arising out of or
relating to this Agreement or any of the other Loan Documents in any forum other
than any New York State or Federal court located in New York County, and any
appellate court from any thereof, (ii) submits, for itself and its property, to
the jurisdiction of such courts in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents, or for
recognition or enforcement of any judgment, and (iii) agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. The Borrower hereby agrees that service of process in any such action or
proceeding brought in any such New York state court or in such federal court may
be made upon CT Corporation System or other nationally recognized process agent
(the “Process Agent”) to be designated by the Borrower from time to time by
written notice to the Administrative Agent and the Borrower hereby irrevocably
appoints such Process Agent its authorized agent to accept such service of
process, and agrees that the failure of such Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

 

(b)               Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 



102

 

 



 

Section 8.13.            Governing Law. Each Loan Document (other than the
Letters of Credit, to the extent specified below and except as otherwise
expressly set forth in a Loan Document) will each be deemed to be a contract
made under and governed by the laws of the State of New York (including for such
purpose Sections 5-1407 and 5-1402 of the General Obligations Law of the State
of New York). Each Letter of Credit shall be governed by, and construed in
accordance with, the laws or rules designated in such Letter of Credit or the
related Letter of Credit Agreement, or if no laws or rules are designated, the
International Standby Practices (ISP98 – International Chamber of Commerce
Publication Number 590 (the “ISP Rules”)) and, as to matters not governed by the
ISP Rules, the internal laws of the State of New York. The Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

Section 8.14.             Designation of a Different Applicable Lending Office.
Each Lender may make any extensions of credit to the Borrower through any
Applicable Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower to repay the extensions of credit in
accordance with the terms of this Agreement.

 

Section 8.15.             No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement severally provided by the
Administrative Agent, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arrangers and the Lenders
(severally), on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Joint Lead
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, nor the Joint Lead Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Joint Lead
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against any of
the Administrative Agent, the Joint Lead Arrangers or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 8.16.             Patriot Act Notice. Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that, pursuant to the requirements of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and addresses and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

 



103

 

 

Section 8.17.            Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 8.18.             Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 8.19.             Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from them to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 



104

 

 

Section 8.20.             Acknowledgement Regarding any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)As used in this Section 8.20, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



105

 

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[SIGNATURE PAGES FOLLOW]

 



106

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  STEEL DYNAMICS, INC.,
as Borrower     By  /s/ Richard A. Poinsatte   Name:   Richard A. Poinsatte
  Title: Vice President and Treasurer

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 



  PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Initial Issuing Bank, Swing Line Bank and a Lender  
  By  /s/ Joseph McElhinny   Name:   Joseph McElhinny   Title: Vice President

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 

 BANK OF AMERICA, N.A.
as a Lender and an Initial Issuing Bank     By  /s/ Scott Blackman   Name:  
Scott Blackman Title: SVP

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender     By  /s/ Rosalie C. Hawley Name:   Rosalie C. Hawley   Title:
Senior Vice President

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 

 JPMORGAN CHASE BANK, N.A.,
as a Lender     By  /s/ Eric B. Bergeson Name:   Eric B. Bergeson   Title:
Authorized Officer

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 

 MORGAN STANLEY BANK, N.A.,
as a Lender     By  /s/ Michael King   Name: Michael King Title: Authorized
Signatory

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 



 

 



 BMO HARRIS BANK N.A.,
as a Lender     By  /s/ Jason Deegan   Name:   Jason Deegan Title: Director

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 

 CITIZENS BANK, N.A.,
as a Lender     By  /s/ Stephen A. Maenhout   Name:   Stephen A. Maenhout Title:
Senior Vice President

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 

 FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender     By  /s/ Rachel Hermanson   Name:   Rachel Hermanson Title: Vice
President

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 



 SUNTRUST BANK,
as a Lender     By  /s/ Carlos Cruz   Name:   Carlos Cruz Title: Director

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 



 GOLDMAN SACHS BANK USA,
as a Lender     By  /s/ Ryan Durkin   Name:   Ryan Durkin Title: Authorized
Signatory

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 

 



 BBVA USA,
as a Lender     By  /s/ Raj Nambiar Name:   Raj Nambiar   Title: Sr. Vice
President

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 



 



 U.S. BANK NATIONAL ASSOCIATION,
as a Lender     By  /s/ Mary Ann Hawley Name:   Mary Ann Hawley   Title: Vice
President

 

[SDI – CREDIT AGREEMENT – SIGNATURE PAGE]

 





 